 

 

AMENDED AND RESTATED CREDIT AGREEMENT

among

THE DAVEY TREE EXPERT COMPANY,

as Borrower,

VARIOUS LENDING INSTITUTIONS,

as Banks,

KEYBANK NATIONAL ASSOCIATION,

as Lead Arranger, Syndication Agent and Administrative Agent

and

NATIONAL CITY BANK,

Documentation Agent

___________________

Dated as of
November 21, 2006

___________________

 

 

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

ARTICLE I.          DEFINITIONS

1

ARTICLE II.         AMOUNT AND TERMS OF CREDIT

13

            SECTION 2.1          AMOUNT AND NATURE OF CREDIT

13

            SECTION 2.2          CONDITIONS TO LOANS AND LETTERS OF CREDIT

17

            SECTION 2.3          PAYMENT ON NOTES, ETC

18

            SECTION 2.4          PREPAYMENT

18

            SECTION 2.5          COMMITMENT AND OTHER FEES; REDUCTION OF
COMMITMENT

19

            SECTION 2.6          COMPUTATION OF INTEREST AND FEES; DEFAULT RATE

21

            SECTION 2.7          MANDATORY PAYMENT

21

            SECTION 2.8          EXTENSION OF COMMITMENT

21

ARTICLE III.          ADDITIONAL PROVISIONS RELATING TO  LIBOR LOANS;
INCREASED CAPITAL;
                                 TAXES

21

            SECTION 3.1          RESERVES OR DEPOSIT REQUIREMENTS, ETC

21

            SECTION 3.2          TAX LAW, ETC

22

            SECTION 3.3          EURODOLLAR DEPOSITS UNAVAILABLE OR INTEREST
RATE
                                             UNASCERTAINABLE

23

            SECTION 3.4          INDEMNITY

23

            SECTION 3.5          CHANGES IN LAW RENDERING LIBOR LOANS UNLAWFUL

23

            SECTION 3.6          FUNDING

24

            SECTION 3.7          CAPITAL ADEQUACY

24

ARTICLE IV.          CONDITIONS PRECEDENT

24

          SECTION 4.1            NOTES

24

          SECTION 4.2            GUARANTIES OF PAYMENT OF DEBT

24

          SECTION 4.3            OFFICER'S CERTIFICATE, RESOLUTIONS,
ORGANIZATIONAL
                                             DOCUMENTS

25

          SECTION 4.4            LEGAL OPINION

25

          SECTION 4.5            GOOD STANDING CERTIFICATES

25

          SECTION 4.6            CLOSING AND LEGAL FEES

25                                


i

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS
(continued)

  Page

          SECTION 4.7            LIEN SEARCHES

25

          SECTION 4.8            NO MATERIAL ADVERSE CHANGE

25

          SECTION 4.9            MISCELLANEOUS

25

ARTICLE V.          COVENANTS

25

          SECTION 5.1            INSURANCE

26

          SECTION 5.2            MONEY OBLIGATIONS

26

          SECTION 5.3            FINANCIAL STATEMENTS

26

          SECTION 5.4            FINANCIAL RECORDS

26

          SECTION 5.5            FRANCHISES

27

          SECTION 5.6            ERISA COMPLIANCE

27

          SECTION 5.7            FINANCIAL COVENANTS

27

          SECTION 5.8           BORROWING

27

          SECTION 5.9           LIENS

28

          SECTION 5.10         REGULATIONS U and X

29

          SECTION 5.11         INVESTMENTS AND LOANS

29

          SECTION 5.12         MERGER AND SALE OF ASSETS

30

          SECTION 5.13         ACQUISITIONS

31

          SECTION 5.14         NOTICE

31

          SECTION 5.15         ENVIRONMENTAL COMPLIANCE

31

          SECTION 5.16         AFFILIATE TRANSACTIONS

32

          SECTION 5.17         USE OF PROCEEDS

32

          SECTION 5.18         CORPORATE NAMES

32

          SECTION 5.19         MANAGEMENT AGREEMENTS

32

          SECTION 5.20         SUBSIDIARY GUARANTIES

32

ARTICLE VI.         REPRESENTATIONS AND  WARRANTIES

33

          SECTION 6.1          CORPORATE EXISTENCE; SUBSIDIARIES; FOREIGN
QUALIFICATION

33

          SECTION 6.2          CORPORATE AUTHORITY

33

          SECTION 6.3          COMPLIANCE WITH LAWS

33

          SECTION 6.4          LITIGATION AND ADMINISTRATIVE PROCEEDINGS

34    

 

ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)

Page

          SECTION 6.5          TITLE TO ASSETS

34

          SECTION 6.6          LIENS AND SECURITY INTERESTS

34

          SECTION 6.7          TAX RETURNS

34

          SECTION 6.8          ENVIRONMENTAL LAWS

34

          SECTION 6.9          CONTINUED BUSINESS

35

          SECTION 6.10        EMPLOYEE BENEFITS PLANS

35

          SECTION 6.11        CONSENTS OR APPROVALS

36

          SECTION 6.12        SOLVENCY

36

          SECTION 6.13        FINANCIAL STATEMENTS

36

          SECTION 6.14        REGULATIONS

36

          SECTION 6.15        INTELLECTUAL PROPERTY

36

          SECTION 6.16        INSURANCE

36

          SECTION 6.17        ACCURATE AND COMPLETE STATEMENTS

37

          SECTION 6.18        DEFAULTS

37

ARTICLE VII.        EVENTS OF DEFAULT

37

          SECTION 7.1          PAYMENTS

37

          SECTION 7.2          SPECIAL COVENANTS

37

          SECTION 7.3          OTHER COVENANTS

37

          SECTION 7.4          REPRESENTATIONS AND WARRANTIES

37

          SECTION 7.5          CROSS DEFAULT

37

          SECTION 7.6          ERISA DEFAULT

37

          SECTION 7.7          CHANGE IN CONTROL

38

          SECTION 7.8          MONEY JUDGMENT

38

          SECTION 7.9          MATERIAL ADVERSE CHANGE

38

          SECTION 7.10        VALIDITY OF LOAN DOCUMENTS

38

          SECTION 7.11        SOLVENCY

38

ARTICLE VIII.       REMEDIES UPON DEFAULT

39

          SECTION 8.1          OPTIONAL DEFAULTS

39

          SECTION 8.2         AUTOMATIC DEFAULTS

39    

          SECTION 8.3         LETTERS OF CREDIT

 

 

iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)

 

Page

          SECTION 8.4         OFFSETS

39

          SECTION 8.5         EQUALIZATION PROVISION

40

ARTICLE IX.       THE AGENT

40

          SECTION 9.1          APPOINTMENT AND AUTHORIZATION

40

          SECTION 9.2          NOTE HOLDERS

40

          SECTION 9.3          CONSULTATION WITH COUNSEL

41

          SECTION 9.4          DOCUMENTS

41

          SECTION 9.5          AGENT AND AFFILIATES

41

          SECTION 9.6          KNOWLEDGE OF DEFAULT

41

          SECTION 9.7          ACTION BY AGENT

41

          SECTION 9.8          NOTICES, DEFAULT, ETC

41

          SECTION 9.9          INDEMNIFICATION OF AGENT

41

          SECTION 9.10        SUCCESSOR AGENT

42

ARTICLE X.          MISCELLANEOUS

42

          SECTION 10.1        BANKS' INDEPENDENT INVESTIGATION

42

          SECTION 10.2        NO WAIVER; CUMULATIVE REMEDIES

42

          SECTION 10.3        AMENDMENTS, CONSENTS

42

          SECTION 10.4        NOTICES

43

          SECTION 10.5        COSTS, EXPENSES AND TAXES

43

          SECTION 10.6        INDEMNIFICATION

43

          SECTION 10.7        OBLIGATIONS SEVERAL; NO FIDUCIARY OBLIGATIONS

44

          SECTION 10.8        EXECUTION IN COUNTERPARTS

44

          SECTION 10.9        BINDING EFFECT; BORROWER'S ASSIGNMENT

44

          SECTION 10.10      ASSIGNMENTS

44

          SECTION 10.11      PARTICIPATIONS

46

          SECTION 10.12      DESIGNATION

47

          SECTION 10.13      SEVERABILITY OF PROVISIONS; CAPTIONS; ATTACHMENTS

48

          SECTION 10.14      INVESTMENT PURPOSE

48    

 

 

iv

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)

 

Page

          SECTION 10.15      ENTIRE AGREEMENT

48

          SECTION 10.16       GOVERNING LAW; SUBMISSION TO JURISDICTION

48

          SECTION 10.17       LEGAL REPRESENTATION OF PARTIES

49

          SECTION 10.18       USA PATRIOT ACT

49

          SECTION 10.19       JURY TRIAL WAIVER

50

SCHEDULE 1        COMMITMENTS

SCHEDULE 2        GUARANTORS OF PAYMENT

SCHEDULE 6.1     CORPORATE EXISTENCE; SUBSIDIARIES AND FOREIGN QUALIFICATION

SCHEDULE 6.4     LITIGATION AND ADMINISTRATIVE PROCEEDINGS

SCHEDULE 6.10   EMPLOYEE BENEFIT PLANS

EXHIBIT A            REVOLVING CREDIT NOTE

EXHIBIT B            TERM LOAN NOTE

EXHIBIT C            NOTICE OF LOAN

EXHIBIT D           COMPLIANCE CERTIFICATE

EXHIBIT E            FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

v

--------------------------------------------------------------------------------

 

            This AMENDED AND RESTATED CREDIT AGREEMENT (as the same may from
time to time be further amended, restated or otherwise modified, this
"Agreement") is made effective as of the 21st day of November, 2006, among:

(i)         THE DAVEY TREE EXPERT COMPANY, an Ohio corporation ("Borrower");

(ii)        the lending institutions named in Schedule 1 hereto (collectively,
"Banks" and, individually, "Bank");

(iii)       KEYBANK NATIONAL ASSOCIATION, as Lead Arranger, Syndication Agent
and Administrative Agent for the Banks under this Agreement ("Agent"); and

(iv)       NATIONAL CITY BANK, as Documentation Agent.

WITNESSETH:

            WHEREAS, Borrower and the Banks are party to that certain Credit
Agreement, dated as of November 8, 2002 (as amended, the "Original Loan
Agreement"), pursuant to which the Banks extended credit to Borrower in the form
of certain revolving facilities;

            WHEREAS, Borrower, Agent and Banks desire to amend and restate the
Original Loan Agreement in its entirety upon the terms and subject to the
conditions hereinafter set forth;

            NOW, THEREFORE, it is mutually agreed as follows:

ARTICLE I.

DEFINITIONS

            As used in this Agreement, the following terms shall have the
following meanings:

            "Acquisition" shall mean any transaction or series of related
transactions for the purpose of or resulting, directly or indirectly, in (a) the
acquisition of all or substantially all of the assets of any Person, or any
business or division of any Person, (b) the acquisition of in excess of fifty
percent (50%) of the stock (or other equity interest) of any Person, or (c) the
acquisition of another Person (other than a Company) by a merger or
consolidation or any other combination with such Person.

            "Advantage" shall mean any payment (whether made voluntarily or
involuntarily, by offset of any deposit or other indebtedness or otherwise)
received by any Bank in respect of the Debt, if such payment results in that
Bank having less than its pro rata share of the Debt then outstanding, than was
the case immediately before such payment.

            "Affiliate" shall mean any Person, directly or indirectly,
controlling, controlled by or under common control with a Company and "control"
(including the correlative meanings, the terms "controlling", "controlled by"
and "under common control with") shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management
and policies of a Company, whether through the ownership of voting securities,
by contract or otherwise.

1

--------------------------------------------------------------------------------

 

            "Agent Fee Letter" shall mean the Agent Fee Letter, dated as of the
date hereof, between Borrower and Agent, as the same may from time to time be
amended, restated or otherwise modified.

            "Applicable Commitment Fee Rate" shall mean:

            (a)        for the period from the Restatement Date through March
31, 2007, eleven (11.0) basis points; and

            (b)        commencing with the financial statements for the fiscal
quarter ending December 31, 2006, the number of basis points set forth in the
following matrix, based upon the result of the computation of the Leverage
Ratio, shall be used to establish the number of basis points that will go into
effect on April 1, 2007 and thereafter:

Leverage Ratio

Applicable Commitment Fee Rate

Greater than or equal to 2.50 to 1.00

19.0 basis points

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

16.0 basis points

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

13.5 basis points

Less than 1.50 to 1.00

11.0 basis points

Changes to the Applicable Commitment Fee Rate shall be effective on the first
day of the month following the date upon which Agent received, or, if earlier,
Agent should have received, pursuant to Section 5.3 (a) or (b) hereof, the
financial statements of the Companies.  The above matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of the
Banks to charge the Default Rate, or the rights and remedies of Agent and the
Banks pursuant to Articles VII and VIII hereof.  Notwithstanding the foregoing
or anything else in this Agreement to the contrary, to the extent that any of
the information contained in the financial statements required to be delivered
hereunder shall be incorrect in any manner and as a result thereof (or for any
other reason), the Leverage Ratio was determined incorrectly for any period,
then Agent shall recalculate the Leverage Ratio based upon the correct
information and shall recalculate the Applicable Commitment Fee Rate for the
relevant periods and Borrower shall be required to pay on demand by Agent any
amounts the Borrower should have paid had the Applicable Commitment Fee Rate
been calculated correctly for such periods (or, to the extent that Borrower has
paid any amounts in excess of the amounts Borrower should have paid, then the
Banks shall credit such over-payment to the Debt owing by Borrower to each such
Bank).

            "Applicable LIBOR Margin" shall mean:

            (a)        for the period from the Restatement Date through March
31, 2007, sixty-five (65) basis points; and

2

--------------------------------------------------------------------------------

 

            (b)        commencing with the financial statements for the fiscal
quarter ending December 31, 2006, the number of basis points set forth in the
following matrix, based upon the result of the computation of the Leverage
Ratio, shall be used to establish the number of basis points that will go into
effect on April 1, 2007 and thereafter:

Leverage Ratio

Applicable LIBOR Margin

Greater than or equal to 2.50 to 1.00

145.0 basis points

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

120.0 basis points

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

95.0 basis points

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

80.0 basis points

Less than 1.00 to 1.00

65.0 basis points

Changes to the Applicable LIBOR Margin shall be effective on the first day of
the month following the date upon which Agent received, or, if earlier, Agent
should have received, pursuant to Section 5.3 (a) or (b) hereof, the financial
statements of the Companies. The above matrix does not modify or waive, in any
respect, the requirements of Section 5.7 hereof, the rights of the Banks to
charge the Default Rate, or the rights and remedies of Agent and the Banks
pursuant to Articles VII and VIII hereof.  Notwithstanding the foregoing or
anything else in this Agreement to the contrary, to the extent that any of the
information contained in the financial statements required to be delivered
hereunder shall be incorrect in any manner and as a result thereof (or for any
other reason), the Leverage Ratio was determined incorrectly for any period,
then Agent shall recalculate the Leverage Ratio based upon the correct
information and shall recalculate the Applicable LIBOR Margin for the relevant
periods and Borrower shall be required to pay on demand by Agent any amounts the
Borrower should have paid had the Applicable LIBOR Margin been calculated
correctly for such periods (or, to the extent that Borrower has paid any amounts
in excess of the amounts Borrower should have paid, then the Banks shall credit
such over-payment to the Debt owing by Borrower to each such Bank).

            "Assignment Agreement" shall mean an Assignment and Acceptance
Agreement in the form of the attached Exhibit E.

            "Augmenting Lender" shall have the meaning provided in Section
2.5(d) hereof.

            "Balance Sheet Leverage Ratio" shall mean, as of any date, on a
Consolidated basis and in accordance with GAAP, the ratio of (a) Funded
Indebtedness to (b) Total Capitalization, as of such date.

            "Base Rate" shall mean a rate per annum equal to the greater of
(a) the Prime Rate or (b) one-half of one percent (1/2%) in excess of the
Federal Funds Effective Rate.  Any change in the Base Rate shall be effective
immediately from and after such change in the Base Rate.

            "Base Rate Loan" shall mean a Loan described in Section 2.1 hereof
on which Borrower shall pay interest at a rate based on the Base Rate.

3

--------------------------------------------------------------------------------

 

            "Business Day" shall mean a day of the year on which banks are not
required or authorized to close in Cleveland, Ohio, and, if the applicable
Business Day relates to any LIBOR Loan, on which dealings are carried on in the
London interbank eurodollar market.

            "Change in Control" shall mean (a) the acquisition, or, if earlier,
the shareholder or director approval of the acquisition, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Restatement Date, by any Person or group (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934, as then in effect), of shares
representing more than thirty-three percent (33%) of the aggregate ordinary
Voting Power represented by the issued and outstanding capital stock of
Borrower; (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Borrower by Persons who were neither
(i) nominated by the board of directors of Borrower nor (ii) appointed by
directors so nominated; or (c) the approval by the shareholders or directors of
Borrower of a plan of complete liquidation of Borrower or an agreement or
agreements for the sale or disposition by Borrower of all or substantially all
of Borrower's assets.

            "Closing Fee Letter" shall mean the Closing Fee Letter, dated as of
the Restatement Date, from Borrower to the Banks.

            "Code" shall mean the Internal Revenue Code of 1986, as amended,
together with the rules and regulations promulgated thereunder.

            "Commitment" shall mean the obligation hereunder of the Banks to
make Loans pursuant to the Revolving Credit Commitments and the Term Loan
Commitments and to participate in the issuance of Letters of Credit up to the
Total Commitment Amount.

            "Commitment Percentage" shall mean, for each Bank, the percentage
set forth opposite such Bank's name under the column headed "Commitment
Percentage" as described in Schedule 1 hereto.

            "Commitment Period" shall mean the period from the Original Closing
Date to December 15, 2011, or such earlier date on which the Commitment shall
have been terminated pursuant to Article VIII hereof.

            "Company" shall mean Borrower or a Subsidiary.

            "Companies" shall mean Borrower and all Subsidiaries.

            "Compliance Certificate" shall mean a certificate, substantially in
the form of the attached Exhibit D.

            "Consolidated" shall mean the resultant consolidation of the
financial statements of Borrower and its Subsidiaries in accordance with GAAP,
including principles of consolidation consistent with those applied in
preparation of the consolidated financial statements referred to in Section 6.13
hereof.

            "Consolidated Depreciation and Amortization Charges" shall mean, for
any period, the aggregate of all depreciation and amortization charges for fixed
assets, leasehold improvements and general intangibles (specifically including
goodwill) of Borrower for such period, as determined on a Consolidated basis and
in accordance with GAAP.

4

--------------------------------------------------------------------------------

 

            "Consolidated EBIT" shall mean, for any period, on a Consolidated
basis and in accordance with GAAP, Consolidated Net Earnings for such period
(exclusive of nonrecurring noncash gains or losses recorded in accordance with
SFAS 133, Accounting for Derivatives) plus the aggregate amounts deducted in
determining such Consolidated Net Earnings in respect of (a) income taxes, and
(b) Consolidated Interest Expense.

            "Consolidated EBITDA" shall mean, for any period, on a Consolidated
basis and in accordance with GAAP, Consolidated EBIT plus Consolidated
Depreciation and Amortization Charges.

            "Consolidated Interest Expense" shall mean, for any period, interest
expense of Borrower for such period, as determined on a Consolidated basis and
in accordance with GAAP.

            "Consolidated Net Earnings" shall mean, for any period, the net
income (loss) of Borrower for such period, as determined on a Consolidated basis
and in accordance with GAAP.

            "Consolidated Net Worth" shall mean, at any date, the Consolidated
stockholders' equity of Borrower, determined as of such date in accordance with
GAAP.

            "Controlled Group" shall mean a Company and each Person required to
be aggregated with a Company under Code Sections 414(b), (c), (m) or (o).

            "Davey ESOT" shall mean, collectively, the Davey 401KSOP and ESOP.

            "Debt" shall mean, collectively, all Indebtedness incurred by
Borrower to the Banks pursuant to this Agreement and includes the principal of
and interest on all Notes and each extension, renewal or refinancing thereof in
whole or in part, the commitment fees, other fees and any prepayment fees and
other amounts payable hereunder.

            "Default" shall mean an event or condition that constitutes, or with
the lapse of any applicable grace period or the giving of notice or both would
constitute, an Event of Default and that has not been waived by the Required
Banks (or all of the Banks, as the case may be) in writing.

            "Default Rate" shall mean a rate per annum equal to two percent (2%)
in excess of the Base Rate from time to time in effect.

            "Derived LIBOR Rate" shall mean a rate per annum equal to the sum of
the Applicable LIBOR Margin (from time to time in effect) plus the LIBOR Rate.

            "Environmental Laws" shall mean all provisions of law, statutes,
ordinances, rules, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by the government
of the United States of America or by any state or municipality thereof or by
any court, agency, instrumentality, regulatory authority or commission of any of
the foregoing concerning health, safety and protection of, or regulation of the
discharge of substances into, the environment.

5

--------------------------------------------------------------------------------

 

            "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated pursuant
thereto.

            "ERISA Event" shall mean (a) the existence of any condition or event
with respect to an ERISA Plan that presents a risk of the imposition of an
excise tax or any other liability on a Company or of the imposition of a Lien on
the assets of a Company; (b) a Controlled Group member has engaged in a
non-exempt "prohibited transaction" (as defined under ERISA Section 406 or Code
Section 4975) or a breach of a fiduciary duty under ERISA that could result in
liability to a Company; (c) a Controlled Group member has applied for a waiver
from the minimum funding requirements of Code Section 412 or ERISA Section 302
or a Controlled Group member is required to provide security under Code Section
401(a)(29) or ERISA Section 307; (d) a Reportable Event has occurred with
respect to any Pension Plan as to which notice is required to be provided to the
PBGC; (e) a Controlled Group member has withdrawn from a Multiemployer Plan in a
"complete withdrawal" or a "partial withdrawal" (as such terms are defined in
ERISA Sections 4203 and 4205, respectively); (f) a Multiemployer Plan is in or
is likely to be in reorganization under ERISA Section 4241; (g) an ERISA Plan
(and any related trust) that is intended to be qualified under Code Sections 401
and 501 fails to be so qualified or any "cash or deferred arrangement" under any
such ERISA Plan fails to meet the requirements of Code Section 401(k); (h) the
PBGC takes any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or a Controlled Group member takes steps to terminate
a Pension Plan; (i) a Controlled Group member or an ERISA Plan fails to satisfy
any requirements of law applicable to an ERISA Plan; (j) a claim, action, suit,
audit or investigation is pending or threatened with respect to an ERISA Plan,
other than a routine claim for benefits or an audit initiated by Borrower; or
(k) a Controlled Group member incurs or is expected to incur any liability for
post-retirement benefits under any Welfare Plan, other than as required by ERISA
Section 601, et. seq. or Code Section 4980B.

            "ERISA Plan" shall mean an "employee benefit plan" (within the
meaning of ERISA Section 3(3)) that a Controlled Group member at any time
sponsors, maintains, contributes to, has liability with respect to or has an
obligation to contribute to such plan.

            "Eurocurrency Reserve Percentage" shall mean, for any Interest
Period in respect of any LIBOR Loan, as of any date of determination, the
aggregate of the then stated maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
applicable to such Interest Period (if more than one such percentage is
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) by the
Board of Governors of the Federal Reserve System, any successor thereto, or any
other banking authority, domestic or foreign, to which a Bank may be subject in
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities" in Regulation D of the Federal Reserve Board) or in respect of any
other category of liabilities including deposits by reference to which the
interest rate on LIBOR Loans is determined or any category of extension of
credit or other assets that include the LIBOR Loans.  For purposes hereof, such
reserve requirements shall include, without limitation, those imposed under
Regulation D of the Federal Reserve Board and the LIBOR Loans shall be deemed to
constitute Eurocurrency Liabilities subject to such reserve requirements without
benefit of credits for proration, exceptions or offsets that may be available
from time to time to any Bank under said Regulation D.

6

--------------------------------------------------------------------------------

 

            "Event of Default" shall mean an event or condition that constitutes
an event of default as defined in Article VII hereof.

            "Federal Funds Effective Rate" shall mean, for any day, the rate per
annum (rounded upward to the nearest one one-hundredth of one percent (1/100 of
1%)) announced by the Federal Reserve Bank of New York (or any successor) on
such day as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the "Federal Funds Effective
Rate" as of the Restatement Date.

            "Financial Officer" shall mean any of the following officers: the
Chairman, President, Chief Executive Officer, Chief Financial Officer, Treasurer
and Corporate Controller.

            "Foreign Subsidiary" shall mean a Subsidiary that is organized
outside of the United States.

            "Funded Indebtedness" shall mean all Indebtedness for borrowed money
and capitalized leases, including, but not limited to, current, long-term and
Subordinated Indebtedness (other than unsecured Subordinated Indebtedness
incurred pursuant to Section 5.8(e) hereof) and Synthetic Lease Indebtedness, if
any; provided, however, that (a) any Synthetic Lease Indebtedness that is fully
cash collateralized pursuant to documentation satisfactory to Agent and the
Required Banks shall not be deemed to be Funded Indebtedness and (b) the
following shall not be deemed to be "funded": (i) reimbursement obligations
(contingent or otherwise) under any letter of credit, so long as such
obligations remain solely contingent obligations, (ii) obligations with respect
to any Hedge Agreement, so long as such obligations remain solely contingent
obligations, and (iii) self-insurance liabilities incurred pursuant to Section
5.8(b) hereof.

            "GAAP" shall mean generally accepted accounting principles from time
to time in effect in the United States of America, applied on a consistent
basis.

            "Guarantor" shall mean a Person that pledges its credit or property
in any manner for the payment or other performance of the indebtedness, contract
or other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
agrees conditionally or otherwise to make any purchase, loan or investment in
order thereby to enable another to prevent or correct a default of any kind.

            "Guarantor of Payment" shall mean each of the Companies set forth on
Schedule 2 hereof, that are each executing and delivering an Amended and
Restated Guaranty of Payment, or any other Person that shall deliver a Guaranty
of Payment to Agent subsequent to the Restatement Date.

            "Guaranty of Payment" shall mean (a) in the case of Borrower, the
Parent Guaranty of Payment, and (b) in the case of any Subsidiary of Borrower,
each of the Amended and Restated Guaranties of Payment of Debt executed and
delivered on or after the Restatement Date in connection herewith by the
Guarantors of Payment, as the same may from time to time be further amended,
restated or otherwise modified.

7

--------------------------------------------------------------------------------

 

            "Hedge Agreement" shall mean any hedge agreement, interest rate
swap, cap, collar or floor agreement, or other interest rate management device
entered into by Borrower with Agent or any of the Banks in connection with the
Debt.

            "Increasing Lender" shall have the meaning provided in Section
2.5(d) hereof.

            "Indebtedness" shall mean, for any Company (excluding in all cases
trade payables payable in the ordinary course of business by such Company),
without duplication, (a) all obligations to repay borrowed money, direct or
indirect, incurred, assumed, or guaranteed, (b) all obligations for the deferred
purchase price of capital assets, (c) all obligations under conditional sales or
other title retention agreements, (d) all obligations (contingent or otherwise)
under any letter of credit, banker's acceptance, currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device, (e) all Synthetic Lease Indebtedness, (f) all lease
obligations that have been or should be capitalized on the books of such Company
in accordance with GAAP, (g) all obligations of such Company with respect to
asset securitization financing programs to the extent that there is recourse
against such Company or such Company is liable (contingent or otherwise) under
any such program, (h) all obligations to advance funds to, or to purchase
assets, property or services from, any other Person in order to maintain the
financial condition of such Person, (i) any other transaction (including forward
sale or purchase agreements) having the commercial effect of a borrowing of
money entered into by such Company to finance its operations or capital
requirements and (j) all guarantees of any of the foregoing Indebtedness by any
Company.

            "Insurance Subsidiary" shall mean Standing Rock Insurance Company, a
Vermont corporation.

            "Insurance Subsidiary Letter of Credit" shall mean any standby
letter of credit issued at the request of the Insurance Subsidiary which standby
letter of credit (and any application and reimbursement entered into in
connection therewith) may, at the request of Borrower, contain a waiver of
reimbursement or setoff rights against the Insurance Subsidiary by KeyBank
National Association.

            "Interest Adjustment Date" shall mean the last day of each Interest
Period.

            "Interest Period" shall mean, with respect to any LIBOR Loan, the
period commencing on the date such LIBOR Loan is made and ending on the last day
of such period, as selected by Borrower pursuant to the provisions hereof, and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of such period, as selected
by Borrower pursuant to the provisions hereof.  The duration of each Interest
Period for any LIBOR Loan shall be one (1) month, two (2) months, three (3)
months, or six (6) months, in each case as Borrower may select upon notice, as
set forth in Section 2.2 hereof, provided that: (a) if  Borrower fails to so
select the duration of any Interest Period, Borrower shall be deemed to have
converted such LIBOR Loan to a Base Rate Loan at the end of the then current
Interest Period; and (b) Borrower may not select any Interest Period for a LIBOR
Loan that ends after any date when principal is due on such LIBOR Loan.

            "Letter of Credit" shall mean (a) any Insurance Subsidiary Letter of
Credit, and (b) any other standby letter of credit that shall be issued by Agent
for the benefit of Borrower or a Guarantor of Payment, in each case including
amendments thereto, if any, and having an expiration date no later than the
earlier of  (i) one (1) year after its date of issuance or (ii) thirty (30) days
prior to the last day of the Commitment Period; provided, however, that any
Letter of Credit may contain an automatic renewal provision so long as any
Letter of Credit that has an automatic renewal provision permits Agent, as the
issuing bank, to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.

8

--------------------------------------------------------------------------------

 

            "Letter of Credit Commitment" shall mean the commitment of Agent, on
behalf of the Banks, to issue Letters of Credit in an aggregate outstanding face
amount of up to One Hundred Million Dollars ($100,000,000), during the
Commitment Period, on the terms and conditions set forth in subpart 2 of
Section 2.1A hereof; provided, however, that at no time shall the outstanding
face amount of Insurance Subsidiary Letters of Credit exceed Ten Million Dollars
($10,000,000).

            "Letter of Credit Exposure" shall mean the sum of (a) the aggregate
undrawn face amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by Borrower or converted to a Revolving Loan pursuant to subpart 2 of
Section 2.1A hereof.

            "Leverage Ratio" shall mean, at any time, on a Consolidated basis
and in accordance with GAAP, the ratio of (a) Funded Indebtedness at such time
to (b) Consolidated EBITDA for the most recently completed four (4) fiscal
quarters.

            "LIBOR Loan" shall mean a Loan described in Section 2.1 hereof on
which Borrower shall pay interest at a rate based upon the LIBOR Rate.

            "LIBOR Rate" shall mean, for any Interest Period with respect to a
LIBOR Loan, the quotient (rounded upwards, if necessary, to the nearest one
sixteenth of one percent (1/16th of 1%)) of: (a) the per annum rate of interest,
determined by Agent in accordance with its usual procedures (which determination
shall be conclusive absent manifest error) as of approximately 11:00 A.M.
(London time) two (2) Business Days prior to the beginning of such Interest
Period pertaining to such LIBOR Loan, as provided by Telerate Service,
Bloomberg's or Reuters (or any other similar company or service that provides
rate quotations comparable to those currently provided by such companies) as the
rate in the London interbank market for dollar deposits in immediately available
funds with a maturity comparable to such Interest Period, divided by (b) a
number equal to 1.00 minus the Eurocurrency Reserve Percentage.  In the event
that such rate quotation is not available for any reason, then the rate (for
purposes of clause (a) hereof) shall be the rate, determined by Agent as of
approximately 11:00 A.M. (London time) two (2) Business Days prior to the
beginning of such Interest Period pertaining to such LIBOR Loan, to be the
average (rounded upwards, if necessary, to the nearest one sixteenth of one
percent (1/16th of 1%)) of the per annum rates at which dollar deposits in
immediately available funds in an amount comparable to such LIBOR Loan and with
a maturity comparable to such Interest Period are offered to the prime banks by
leading banks in the London interbank market.  The LIBOR Rate shall be adjusted
automatically on and as of the effective date of any change in the Eurocurrency
Reserve Percentage.

9

--------------------------------------------------------------------------------

 

            "Lien" shall mean any mortgage, security interest, lien (statutory
or other), charge, encumbrance on, pledge or deposit of, or conditional sale or
other title retention agreement and any capitalized leases with respect to any
property (real or personal) or asset.

            "Loan" or "Loans" shall mean the credit extended to Borrower by the
Banks in accordance with Section 2.1A or 2.1B hereof.

            "Loan Documents" shall mean this Agreement, each of the Notes, each
of the Guaranties of Payment, all documentation relating to each Letter of
Credit and any other documents relating to any of the foregoing, as any of the
foregoing may from time to time be amended, restated or otherwise modified or
replaced.

            "Material Adverse Effect" shall mean a material adverse effect on
(a) the business, operations, property, condition (financial or otherwise) or
prospects of Borrower or any Guarantor of Payment, or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights and remedies of Agent or the Banks hereunder or thereunder.

            "Material Indebtedness Agreement" means any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing any Indebtedness of any Company in excess of the
aggregate amount of $1,000,000.

            "Moody's" shall mean Moody's Investors Service, Inc., or any
successor to such company.

            "Multiemployer Plan" shall mean a Pension Plan that is subject to
the requirements of Subtitle E of Title IV of ERISA.

            "Non-Increasing Lender" shall have the meaning provided in Section
2.5(d) hereof.

            "Note" shall mean any Revolving Credit Note or any Term Note, or any
other note delivered pursuant to this Agreement.

            "Notice of Loan" shall mean a Notice of Loan in the form of the
attached Exhibit C.

            "Obligor" shall mean (a) a Person whose credit or any of whose
property is pledged to the payment of the Debt and includes, without limitation,
any Guarantor, and (b) any signatory to a Related Writing.

            "Organizational Documents" shall mean, with respect to any Person
(other than an individual), such Person's Articles (Certificate) of
Incorporation, or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

            "Original Closing Date" shall mean November 8, 2002.

            "Parent Guaranty of Payment" shall mean an Amended and Restated
Guaranty of Payment of Debt, in form and substance satisfactory to Agent and the
Banks, executed and delivered by Borrower on the date hereof pursuant to which
Borrower shall guaranty the payment in full of all of the obligations of the
Insurance Subsidiary with respect to each Letter of Credit issued for its
account or at their request.

10

--------------------------------------------------------------------------------

 

            "PBGC" shall mean the Pension Benefit Guaranty Corporation, or its
successor.

            "Pension Plan" shall mean an ERISA Plan that is a "pension plan"
(within the meaning of ERISA Section 3(2)).

            "Person" shall mean any individual, sole proprietorship,
partnership, joint venture, unincorporated organization, corporation, limited
liability company, institution, trust, estate, government or other agency or
political subdivision thereof or any other entity.

            "Prime Rate" shall mean the interest rate established from time to
time by Agent as Agent's prime rate, whether or not such rate is publicly
announced; the Prime Rate may not be the lowest interest rate charged by Agent
for commercial or other extensions of credit.  Each change in the Prime Rate
shall be effective immediately from and after such change.

            "Related Writing" shall mean each Loan Document and any other
assignment, mortgage, security agreement, guaranty agreement, subordination
agreement, financial statement, audit report, certificate or other writing
furnished by Borrower, any Subsidiary or any Obligor, or any of their respective
officers, to the Banks and/or Agent pursuant to or otherwise in connection with
this Agreement.

            "Reportable Event" shall mean a reportable event as that term is
defined in Title IV of ERISA, except actions of general applicability by the
Secretary of Labor under Section 110 of such Act.

            "Required Banks" shall mean the holders of at least sixty-six and
two-thirds percent (66‑2/3%) of the Total Commitment Amount, or, if there is any
borrowing hereunder, the holders of at least sixty-six and two-thirds percent
(66-2/3%) of the aggregate amount outstanding under the Notes.

            "Restatement Date" shall mean November 21, 2006.

            "Revolving Credit Commitment" shall mean the obligation hereunder of
each Bank, during the Commitment Period, to participate in the making of
Revolving Loans and the issuance of Letters of Credit, up to the  aggregate 
amount set forth opposite such Bank's name under the column headed "Revolving
Credit Commitment Amount" as set forth on Schedule 1 hereof (or such other
amount as shall be determined pursuant to Section 2.5 hereof).

            "Revolving Credit Exposure" shall mean, at any time, the sum of (a)
the aggregate principal amount of all Revolving Loans outstanding, and (b) the
Letter of Credit Exposure.

            "Revolving Credit Note" shall mean any Revolving Credit Note
executed and delivered pursuant to Section 2.1A hereof.

            "Revolving Loan" shall mean a Loan granted to Borrower by the Banks
in accordance with Section 2.1A hereof.

11

--------------------------------------------------------------------------------

 

            "SEC" shall mean the United States Securities and Exchange
Commission.

            "Standard & Poor's" shall mean Standard & Poor's Ratings Group, a
division of McGraw-Hill, Inc., or any successor to such company.

            "Subordinated", as applied to Indebtedness, shall mean that the
Indebtedness has been subordinated (by written terms or written agreement being,
in either case, in form and substance satisfactory to Agent and the Required
Banks) in favor of the prior payment in full of the Debt.

            "Subsidiary" of Borrower or any of its Subsidiaries shall mean (a) a
corporation more than fifty percent (50%) of the Voting Power of which is owned,
directly or indirectly, by Borrower or by one or more other subsidiaries of
Borrower or by Borrower and one or more subsidiaries of Borrower, (b) a
partnership or limited liability company of which Borrower, one or more other
subsidiaries of Borrower or Borrower and one or more subsidiaries of Borrower,
directly or indirectly, is a general partner or managing member, as the case may
be, or otherwise has the power to direct the policies, management and affairs
thereof, or (c) any other Person (other than a corporation) in which Borrower,
one or more other subsidiaries of Borrower or Borrower and one or more
subsidiaries of Borrower, directly or indirectly, has at least a majority
ownership interest or the power to direct the policies, management and affairs
thereof.

            "Synthetic Lease" shall mean any lease entered into by any Company
that is treated as a lease for accounting purposes but that is intended by the
parties to be treated as a financing transaction for income tax, property law
and/or bankruptcy purposes, and in respect of which transaction any Synthetic
Lease Indebtedness is issued or incurred.

            "Synthetic Lease Indebtedness" shall mean the aggregate principal
amount of (and capitalized interest on) all Indebtedness incurred or issued in
connection with any Synthetic Lease that is secured, supported or serviced,
directly or indirectly, by any payments made by any Company.

            "Term Loan" shall mean a Loan granted to Borrower by the Banks in
accordance with Section 2.1B hereof.

            "Term Loan Commitment" shall mean with respect to each Bank, the
obligation hereunder of such Bank to make a Term Loan on the Restatement Date,
in the amount set forth opposite such Bank's name on Schedule 1 hereto.

            "Term Loan Draw Date" shall mean the date upon which the Term Loans
are borrowed in accordance with Section 2.1B hereof.

            "Term Loan Draw Period" shall mean the period from the Restatement
Date through the date that is six months after the Restatement Date.

            "Term Loan Maturity Date" shall mean November 21, 2013.

            "Term Note" shall mean any Term Note executed and delivered in
accordance with Section 2.1B hereof.

12

--------------------------------------------------------------------------------

 

            "Total Capitalization" shall mean the sum of (a) Funded Indebtedness
plus (b) Consolidated Net Worth.

            "Total Commitment Amount" shall mean, at any time, the aggregate of
the Total Revolving Commitment Amount and the Total Term Loan Commitment Amount.

            "Total Revolving Commitment Amount" shall mean the principal amount
of One Hundred Forty Million Dollars ($140,000,000), or such other amount as
shall be determined pursuant to Section 2.5 hereof.

            "Total Term Loan Commitment Amount" shall mean the principal amount
of Seven Million Dollars ($7,000,000) as such amount may be reduced as a result
of regularly scheduled or voluntary principal payments made or required to be
made hereunder.

            "Unaffiliated Equity Offering" shall mean any public or private
equity offering by a Company to any Person, other than (a) an individual who is
an employee of a Company or related to an individual who is an employee of such
Company, or (b) any Person that is a shareholder of such Company on the
Restatement Date.

            "USA Patriot Act" shall mean the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT Act) Act of 2001.

            "Voting Power" shall mean, with respect to any Person, the exclusive
ability to control, through the ownership of shares of capital stock,
partnership interests, membership interests or otherwise, the election of
members of the board of directors or other similar governing body of such
Person, and the holding of a designated percentage of Voting Power of a Person
means the ownership of shares of capital stock, partnership interests,
membership interests or other interests of such Person sufficient to control
exclusively the election of that percentage of the members of the board of
directors or similar governing body of such Person.

            "Welfare Plan" shall mean an ERISA Plan that is a "welfare plan"
within the meaning of ERISA Section 3(l).

            Any accounting term not specifically defined in this Article I shall
have the meaning ascribed thereto by GAAP.

            The foregoing definitions shall be applicable to the singular and
plurals of the foregoing defined terms.

 

ARTICLE II.

AMOUNT AND TERMS OF CREDIT

            SECTION 2.1               AMOUNT AND NATURE OF CREDIT.  Subject to
the terms and conditions of this Agreement, each Bank will participate to the
extent hereinafter provided in making Loans to Borrower, and issuing Letters of
Credit at the request of Borrower, in such aggregate amount as Borrower shall
request pursuant to the Commitment; provided, however, that in no event shall
the aggregate principal amount of all Loans and Letters of Credit outstanding
under this Agreement be in excess of the Total Commitment Amount.

13

--------------------------------------------------------------------------------

 

            Each Bank, for itself and not one for any other, agrees to
participate in Loans made and Letters of Credit issued hereunder during the
Commitment Period on such basis that (a) immediately after the completion of any
borrowing of Revolving Loans by Borrower or issuance of a Letter of Credit
hereunder, the aggregate principal amount then outstanding on the Revolving
Credit Notes issued to such Bank, when combined with such Bank's pro rata share
of the Letter of Credit Exposure, shall not be in excess of the Revolving Credit
Commitment for such Bank, and (b) such aggregate principal amount outstanding on
the Revolving Credit Notes issued to such Bank shall represent that percentage
of the aggregate principal amount then outstanding on all Revolving Credit Notes
(including the Revolving Credit Notes held by such Bank) that is such Bank's
Commitment Percentage.

            Each borrowing from the Banks hereunder shall be made pro rata
according to the Banks' respective Commitment Percentages. The Loans may be made
as Revolving Loans, the Term Loan and Letters of Credit may be issued, as
follows:

            A.                 Revolving Credit.

            1.                  Revolving Loans.

            Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Banks shall make a Revolving Loan or Revolving Loans to
Borrower in such amount or amounts as Borrower may from time to time request,
but not exceeding in aggregate principal amount at any time outstanding
hereunder the Total Revolving Commitment Amount, when such Revolving Loans are
combined with the Letter of Credit Exposure.  Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of (a) Base Rate Loans or (b) LIBOR Loans.

            Borrower shall pay interest on the unpaid principal amount of Base
Rate Loans outstanding from time to time from the date thereof until paid at the
Base Rate from time to time in effect.  Interest on such Base Rate Loans shall
be payable, commencing December 31, 2006, and on the last day of each succeeding
March, June, September and December thereafter and at the maturity thereof.

            Borrower shall pay interest on the unpaid principal amount of each
LIBOR Loan outstanding from time to time, from the date thereof until paid, at
the Derived LIBOR Rate, fixed in advance for each Interest Period (but subject
to changes in the Applicable LIBOR Margin) as herein provided for each such
Interest Period.  Interest on such LIBOR Loans shall be payable on each Interest
Adjustment Date with respect to an Interest Period (provided that if an Interest
Period exceeds three (3) months, the interest must be paid every three (3)
months, commencing three (3) months from the beginning of such Interest Period).

            At the request of Borrower to Agent, subject to the notice and other
provisions of Section 2.2 hereof, the Banks shall convert Base Rate Loans to
LIBOR Loans at any time and shall convert LIBOR Loans to Base Rate Loans on any
Interest Adjustment Date.

14

--------------------------------------------------------------------------------

 

            The obligation of Borrower to repay the Base Rate Loans and LIBOR
Loans that are Revolving Loans made by each Bank and to pay interest thereon
shall be evidenced by a Revolving Credit Note of Borrower in the form of
Exhibit A hereto, payable to the order of such Bank in the principal amount of
its Revolving Credit Commitment, or, if less, the aggregate unpaid principal
amount of Revolving Loans made hereunder by such Bank. Subject to the provisions
of this Agreement, Borrower shall be entitled under this Section 2.1A to borrow
Revolving Loans, repay the same in whole or in part and re-borrow hereunder at
any time and from time to time during the Commitment Period.

            2.                  Letters of Credit.

            Subject to the terms and conditions of this Agreement, during the
Commitment Period, Agent shall, in the name of KeyBank National Association, but
only as Agent for the Banks, issue such Letters of Credit for the account of
Borrower, any Guarantor of Payment or the Insurance Subsidiary as Borrower may
from time to time request.  Borrower shall not request any Letter of Credit (and
Agent shall not be obligated to issue any Letter of Credit) if, after giving
effect thereto, (a) the Letter of Credit Exposure would exceed the Letter of
Credit Commitment or (b) the Revolving Credit Exposure would exceed the Total
Commitment Amount.  The issuance of each Letter of Credit shall confer upon each
Bank the benefits and liabilities of a participation consisting of an undivided
pro rata interest in the Letter of Credit to the extent of such Bank's
Commitment Percentage.

            Each request for a Letter of Credit shall be delivered to Agent not
later than 11:00 A.M. (Cleveland, Ohio time) three (3) Business Days prior to
the day upon which the Letter of Credit is to be issued.  Each such request
shall be in a form acceptable to Agent and specify the face amount thereof, the
account party, the beneficiary, the intended date of issuance, the expiry date
thereof, and the nature of the transaction to be supported thereby. 
Concurrently with each such request, Borrower, any Guarantor of Payment for
whose benefit the Letter of Credit is to be issued, or the Insurance Subsidiary,
as appropriate, shall execute and deliver to Agent an appropriate application
and agreement, being in the standard form of Agent for such letters of credit,
as amended to conform to the provisions of this Agreement if required by Agent. 
Agent shall give each Bank notice of each such request for a Letter of Credit.

            In respect of each Letter of Credit and the drafts thereunder, if
any, whether issued for the account of Borrower, a Guarantor of Payment or the
Insurance Subsidiary, Borrower agrees (a) to pay to Agent, for the pro rata
benefit of the Banks, a non-refundable commission based upon the face amount of
the Letter of Credit, which shall be paid quarterly in arrears at a rate per
annum equal to the Applicable LIBOR Margin (in effect on the date such Letter of
Credit is issued or renewed) times the face amount of such Letter of Credit
during such fiscal quarter; (b) to pay to Agent, for its own account as issuing
bank, a fronting fee based upon the face amount of the Letter of Credit, which
shall be paid on each date that such Letter of Credit is issued or renewed, at a
rate per annum equal to ten (10) basis points times the face amount of such
Letter of Credit; and (c) to pay to Agent, for its sole account, such other
issuance, amendment, negotiation, draw, acceptance, telex, courier, postage and
similar transactional fees as are generally charged by Agent under its fee
schedule as in effect from time to time.

15

--------------------------------------------------------------------------------

 

            Whenever a Letter of Credit is drawn, Borrower shall immediately
reimburse Agent for the amount drawn.  In the event that the amount drawn is not
reimbursed by Borrower within one (1) Business Day of the drawing of such Letter
of Credit, at the sole option of Agent, Borrower shall be deemed to have
requested a Revolving Loan, subject to the provisions of subpart 1 of
Section 2.1A, in the amount drawn.  Such Revolving Loan shall be evidenced by
the Revolving Credit Notes.  Each Bank agrees to make a Revolving Loan on the
date of such notice, subject to no conditions precedent whatsoever.  Each Bank
acknowledges and agrees that its obligation to make a Revolving Loan pursuant to
subpart 1 of Section 2.1A when required by this subpart 2 of Section 2.1A is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to Agent, for the account of
Agent, of the proceeds of such Revolving Loan shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not such Bank's Revolving Credit Commitment shall have been reduced
or terminated.  Borrower irrevocably authorizes and instructs Agent to apply the
proceeds of any borrowing pursuant to this paragraph to reimburse, in full,
Agent for the amount drawn on such Letter of Credit. Each such Revolving Loan
shall be deemed to be a Base Rate Loan unless otherwise requested by and
available to Borrower hereunder.  Each Bank is hereby authorized to record on
its records relating to its Revolving Credit Note such Bank's pro rata share of
the amounts paid and not reimbursed on the Letters of Credit.

            B.                 Term Loan.

            Subject to the terms and conditions of this Agreement, on any day
during the Term Loan Draw Period, each Bank shall make a Term Loan to Borrower,
in the amount of such Bank's Term Loan Commitment.  To evidence the Term Loans,
Borrower shall execute and deliver to each Bank a Term Note, in the form of
Exhibit B hereto.  The Term Loans shall be payable in equal quarter annual
installments on the last day of each calendar quarter commencing after the Term
Loan Draw Date and continuing thereafter on the last day of each succeeding
March, June, September and December with any remaining unpaid balance payable in
full on the Term Loan Maturity Date.

            Borrower shall notify Agent, in accordance with the notice
provisions of Section 2.2 hereof, whether each Term Loan will be a Base Rate
Loan or a LIBOR Loan.  The Term Loans may be a mixture of a Base Rate Loan and
LIBOR Loans.  Agent, at the request of Borrower, subject to the applicable
notice and other provisions of Section 2.2 hereof, shall convert a Base Rate
Loan to a LIBOR Loan at any time and shall convert a LIBOR Loan to a Base Rate
Loan on any Interest Adjustment Date.

            If the Term Loans are Base Rate Loans, Borrower shall pay interest
on the unpaid principal amount thereof outstanding from time to time from the
date thereof until paid, commencing on the last day of the first calendar
quarter after the Term Loan Draw Date, and continuing on the last day of each
succeeding quarter thereafter and at the maturity thereof, at the Base Rate from
time to time in effect.

            If the Term Loans are LIBOR Loans, Borrower shall pay interest on
the unpaid principal amount of each LIBOR Loan outstanding from the first day of
the Interest Period applicable thereto through the last day of the Interest
Period applicable thereto, fixed in advance for each Interest Period.  Interest
on such LIBOR Loans shall be at the Derived LIBOR Rate, as calculated on the
first day of the Interest Period applicable thereto, and shall be payable on
each Interest Adjustment Date with respect to an Interest Period (provided that
if an Interest Period exceeds three (3) months, the interest must be paid every
three (3) months, commencing three (3) months from the beginning of such
Interest Period).

16

--------------------------------------------------------------------------------

 

            SECTION 2.2               CONDITIONS TO LOANS AND LETTERS OF
CREDIT.  The obligation of the Banks to make a Loan, convert a LIBOR Loan or
Base Rate Loan or continue a LIBOR Loan and of Agent to issue any Letter of
Credit is conditioned, in the case of each borrowing, conversion or continuation
of a Loan or issuance of a Letter of Credit hereunder, upon:

            (a)                all conditions precedent as listed in Article IV
hereof shall have been satisfied;

            (b)               with respect to Base Rate Loans, receipt by Agent
of a Notice of Loan, such notice to be received by 2:00 P.M. (Cleveland, Ohio
time) on the proposed date of borrowing or conversion, and, with respect to
LIBOR Loans, by 2:00 P.M. (Cleveland, Ohio time) three (3) Business Days prior
to the proposed date of borrowing, conversion or continuation.  Agent shall
notify each Bank of the date, amount and initial Interest Period (if applicable)
promptly upon the receipt of such notice, and, in any event, by 2:00 P.M.
(Cleveland, Ohio time) on the date such notice is received.  On the date such
Loan is to be made, each Bank shall provide Agent, not later than 3:00 P.M.
(Cleveland, Ohio time), with the amount in federal or other immediately
available funds, required of it;

            (c)                with respect to Letters of Credit, satisfaction
of the notice provisions set forth in subpart 2 of Section 2.1A hereof;

            (d)               Borrower's request for (i) a Base Rate Loan shall
be in an amount of not less than One Hundred Thousand Dollars ($100,000),
increased by increments of Fifty Thousand Dollars ($50,000), and (ii) a LIBOR
Loan shall be in an amount of not less than One Million Dollars ($1,000,000),
increased by increments of One Million Dollars ($1,000,000);

            (e)                the fact that no Default or Event of Default
shall then exist or immediately after the making, conversion or continuation of
the Loan or issuance of the Letter of Credit would exist; and

            (f)                 the fact that each of the representations and
warranties contained in Article VI hereof shall be true and correct with the
same force and effect as if made on and as of the date of the making,
conversion, or continuation of such Loan, or the issuance of the Letter of
Credit, except to the extent that any thereof expressly relate to an earlier
date.

            At no time shall Borrower request that LIBOR Loans be outstanding
for more than ten (10) different Interest Periods at any time.

            Each request by Borrower for the making of a Loan, conversion of a
LIBOR Loan or Base Rate Loan or continuation of a LIBOR Loan, or for the
issuance of a Letter of Credit hereunder shall be deemed to be a representation
and warranty by Borrower as of the date of such request as to the facts
specified in (e) and (f) above.

17

--------------------------------------------------------------------------------

 

            Each request for a LIBOR Loan shall be irrevocable and binding on
Borrower and Borrower shall indemnify Agent and the Banks against any loss or
expense incurred by Agent or the Banks as a result of any failure by Borrower to
consummate such transaction including, without limitation, any loss (including
loss of anticipated profits) or expense incurred by reason of liquidation or
re-employment of deposits or other funds acquired by the Banks to fund such
LIBOR Loan.  A certificate as to the amount of such loss or expense submitted by
the Banks to Borrower shall be conclusive and binding for all purposes, absent
manifest error.

            SECTION 2.3               PAYMENT ON NOTES, ETC.  All payments of
principal, interest and commitment and other fees shall be made to Agent in
immediately available funds for the account of the Banks. Agent, within one (1)
Business Day, shall distribute to each Bank its ratable share of the amount of
principal, interest, and commitment and other fees received by it for the
account of such Bank.  Each Bank shall record (a) any principal, interest or
other payment, and (b) the principal amount of the Base Rate Loans and LIBOR
Loans and all prepayments thereof and the applicable dates with respect thereto,
by such method as such Bank may generally employ; provided, however, that
failure to make any such entry shall in no way detract from Borrower's
obligations under each Note.  The aggregate unpaid amount of Loans set forth on
the records of Agent shall be rebuttably presumptive evidence of the principal
and interest owing and unpaid on each Note.  Whenever any payment to be made
hereunder, including, without limitation, any payment to be made on any Note,
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall in each case be included in the computation of the interest payable on
such Note; provided, however, that, with respect to any LIBOR Loan, if the next
succeeding Business Day falls in the succeeding calendar month, such payment
shall be made on the preceding Business Day and the relevant Interest Period
shall be adjusted accordingly.

             SECTION 2.4               PREPAYMENT.  Borrower shall have the
right at any time or from time to time to prepay, on a pro rata basis for all of
the Banks, all or any part of the principal amount of the Notes then
outstanding, as designated by Borrower, plus interest accrued on the amount so
prepaid to the date of such prepayment.  Borrower shall give Agent notice of
prepayment of any Base Rate Loan by not later than 2:00 P.M. (Cleveland, Ohio
time) on the Business Day such prepayment is to be made and notice of the
prepayment of any LIBOR Loan not later than 2:00 P.M. (Cleveland, Ohio time)
three (3) Business Days before the Business Day on which such prepayment is to
be made.  Prepayments of Base Rate Loans shall be without any premium or
penalty, other than any prepayment fees, penalties or other charges that may be
contained in any Hedge Agreement.

            In any case of prepayment of a LIBOR Loan, Borrower agrees that if
the reinvestment rate, as quoted by the money desk of Agent ("Reinvestment
Rate"), shall be lower than the LIBOR Rate applicable to the LIBOR Loan that is
intended to be prepaid (hereinafter, "Last LIBOR"), then Borrower shall, upon
written notice by Agent, promptly pay to Agent, for the benefit of the Banks, in
immediately available funds, a prepayment fee equal to the product of (a) a rate
(the "Prepayment Rate") that shall be equal to the difference between the Last
LIBOR and the Reinvestment Rate, times (b) the principal amount of the LIBOR
Loan that is to be prepaid, times (c) (i) the number of days remaining in the
Interest Period of the LIBOR Loan that is to be prepaid divided by (ii) three
hundred sixty (360).  In addition, Borrower shall immediately pay directly to
Agent, for the account of the Banks, the amount of any additional costs or
expenses (including, without limitation, cost of telex, wires, or cables)
incurred by Agent or the Banks in connection with the prepayment, upon
Borrower's receipt of a written statement from Agent.  Each prepayment of a
LIBOR Loan shall be in the aggregate principal sum of not less than One Million
Dollars ($1,000,000), except in the case of a mandatory prepayment pursuant to
Section 2.7 or Article III hereof.

18

--------------------------------------------------------------------------------

 

            Each prepayment of the Term Notes shall be applied, on a pro rate
basis among all the Term Loans, to the principal installments thereof in the
inverse order of maturity

            SECTION 2.5               COMMITMENT AND OTHER FEES; REDUCTION OF
COMMITMENT.

            (a)                Borrower shall pay to Agent, for the ratable
account of the Banks, as a consideration for the Revolving Credit Commitment, a
commitment fee from the date hereof to and including the last day of the
Commitment Period, payable quarterly, equal to (a) the Applicable Commitment Fee
Rate in effect on the payment date, times (b) (i) the Total Revolving Commitment
Amount minus (ii) the average daily Revolving Credit Exposure during such
quarter. The commitment fee shall be payable in arrears, on December 31, 2006
and on the last day of each succeeding March, June, September and December
thereafter, and on the last day of the Commitment Period.

            (b)               Borrower shall pay to Agent, for its sole benefit,
the agent fees agreed to by Agent and Borrower from time to time.

            (c)                Borrower may at any time or from time to time
permanently reduce in whole or ratably (for all of the Banks) in part the
Revolving Credit Commitments of the Banks hereunder to an amount not less than
the then existing Revolving Credit Exposure, by giving notice to Agent not fewer
than three (3) Business Days in advance of the proposed date of such reduction,
provided that any such partial reduction shall be in an aggregate amount for all
of the Banks of not less than Five Million Dollars ($5,000,000), increased by
increments of One Million Dollars ($1,000,000). Agent shall promptly notify each
Bank of the date of each such reduction and such Bank's proportionate share
thereof.  After each such reduction, the commitment fees payable hereunder shall
be calculated upon the Total Revolving Commitment Amount as so reduced.  If
Borrower reduces in whole the Total Revolving Commitment Amount of the Banks, on
the effective date of such reduction (Borrower having prepaid in full the unpaid
principal balance, if any, of the Revolving Credit Notes, together with all
interest and commitment and other fees accrued and unpaid, and provided that no
issued and outstanding Letters of Credit shall exist), all of the Revolving
Credit Notes shall be delivered to Agent marked "Canceled" and Agent shall
redeliver such Revolving Credit Notes to Borrower. Any partial reduction in the
Commitment shall be effective during the remainder of the Commitment Period.

            (d)               At any time after the Restatement Date and prior
to the last day of the Commitment Period, Borrower may, by written notice to
Agent, request that the Total Revolving Commitment Amount be increased up to the
maximum principal amount of One Hundred Sixty Million Dollars ($160,000,000), so
long as no Default or Event of Default has occurred and is continuing at the
time of such request and on the date of and after giving effect to any such
increase.  Upon receipt of any such request, Agent shall deliver a copy of such
request to each Bank.  Borrower shall set forth in such request

19

--------------------------------------------------------------------------------

 

the amount of the requested increase in the Total Revolving Commitment Amount
and the date on which such increase is requested to become effective (which
shall be not less than (ten) 10 Business Days nor more than sixty (60) days
after the date of such request and that, in any event, must be at least ninety
(90) days prior to the last day of the Commitment Period), and shall offer each
Bank the opportunity to increase its Revolving Credit Commitment by its
Commitment Percentage of the proposed increased amount.  Each Bank shall, by
notice to Borrower and Agent given not more than ten (10) Business Days after
the date of Agent's notice, either agree to increase its Revolving Credit
Commitment by all or a portion of the offered amount (each such Bank so agreeing
being an "Increasing Lender") or decline to increase its Revolving Credit
Commitment (and any such Bank that does not deliver such a notice within such
period of ten (10) Business Days shall be deemed to have declined to increase
its Revolving Credit Commitment and each Bank so declining or being deemed to
have declined being a "Non-Increasing Lender").  If, on the tenth (10th)
Business Day after Agent shall have delivered notice as set forth above, the
Increasing Lenders shall have agreed pursuant to the preceding sentence to
increase their Revolving Credit Commitments by an aggregate amount less than the
increase in the Total Commitment Amount requested by Borrower, Borrower may
arrange for one or more Persons that are acceptable to Agent (each such Person
so agreeing being an "Augmenting Lender"), and Borrower and each Augmenting
Lender shall execute all such documentation as Agent shall reasonably specify to
evidence its Revolving Credit Commitment and/or its status as a Bank with a
Revolving Credit Commitment hereunder.  Upon the execution of such
documentation, each such Augmenting Lender shall become a party to this
Agreement without any consent from the Banks of any kind.  Any increase in the
Total Revolving Commitment Amount may be made in an amount that is less than the
increase requested by Borrower if Borrower is unable to arrange for, or chooses
not to arrange for, Augmenting Lenders, in the full amount.  Any fees charged by
any Increasing Lender shall be based solely upon the increased amount of its
Revolving Credit Commitment and shall not be in excess of ten (10) basis points.

            Each of the parties hereto agrees that Agent may take any and all
actions as may be reasonably necessary to ensure that after giving effect to any
increase in the Total Revolving Commitment Amount pursuant to this Section, the
outstanding Revolving Loans (if any) are held by the Banks in accordance with
their new Commitment Percentages. This may be accomplished at the discretion of
Agent in consultation with Borrower:  (w) by requiring the outstanding Loans to
be prepaid with the proceeds of new Loans; (x) by causing the Non-Increasing
Lenders to assign portions of their outstanding Loans to Increasing Lenders and
Augmenting Lenders; (y) by permitting the Loans outstanding at the time of any
increase in the Total Revolving Commitment Amount pursuant to this Section
2.5(d) to remain outstanding until the last days of the respective Interest
Periods therefor, even though the Banks would hold such Loans other than in
accordance with their new Commitment Percentages; or (z) by any combination of
the foregoing; provided, however that, Agent shall use its best efforts to
accomplish the foregoing without giving rise to, or to minimize, any
indemnification obligations by Borrower pursuant to Article III hereof.

            On the effective date of any increase in the Total Revolving
Commitment Amount in accordance with this Section, Schedule 1 hereto shall be
deemed automatically amended to reflect the new Revolving Credit Commitments and
Commitment Percentages of each Bank.

20

--------------------------------------------------------------------------------

 

            SECTION 2.6               COMPUTATION OF INTEREST AND FEES; DEFAULT
RATE.  With the exception of Base Rate Loans, interest on Loans and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having three hundred sixty (360) days and calculated for the actual number of
days elapsed. With respect to Base Rate Loans, interest shall be computed on the
basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.  Anything herein to the contrary notwithstanding, if an Event
of Default shall occur hereunder, (a) the principal of each Note and the unpaid
interest thereon shall bear interest, until paid, at the Default Rate; and (b)
the fee for the aggregate undrawn face amount of all issued and outstanding
Letters of Credit shall be increased from the Applicable LIBOR Margin then in
effect to three percent (3%). In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law.

            SECTION 2.7               MANDATORY PAYMENT.  If the Revolving
Credit Exposure at any time exceeds the Total Revolving Commitment Amount,
Borrower shall, as promptly as practicable, but in no event later than the next
Business Day, prepay an aggregate principal amount of the Revolving Loans
sufficient to bring the aggregate outstanding principal amount of all Revolving
Loans and the aggregate undrawn face amount of all issued and outstanding
Letters of Credit within the Revolving Credit Commitments of the Banks.  Any
prepayment of a LIBOR Loan pursuant to this Section 2.7 shall be subject to the
prepayment fees set forth in Section 2.4 hereof.

            SECTION 2.8               EXTENSION OF COMMITMENT.  Upon written
request of Borrower received by Agent contemporaneously with the delivery of
Borrower's annual financial statements pursuant to Section 5.3(b) hereof,
commencing with the financial statements of Borrower for the fiscal year ending
December 31, 2007, Agent and the Banks shall have the option of extending the
Commitment Period for an additional year. Each such extension shall be in the
sole discretion of Agent and the Banks and shall only be approved by Agent and
the Banks if approved by Agent and the Banks in writing. Borrower shall pay all
attorneys' fees or other expenses of Agent in connection with the documentation
of any extension, as well as such other extension and other fees as may be
agreed upon between Borrower and Agent.

ARTICLE III.

ADDITIONAL PROVISIONS RELATING TO
LIBOR LOANS; INCREASED CAPITAL; TAXES.

            SECTION 3.1               RESERVES OR DEPOSIT REQUIREMENTS, ETC. 
If, at any time, any law, treaty or regulation (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
interpretation thereof by any governmental authority charged with the
administration thereof or any central bank or other fiscal, monetary or other
authority shall impose (whether or not having the force of law), modify or deem
applicable any reserve and/or special deposit requirement (other than reserves
included in the Eurocurrency Reserve Percentage, the effect of which is
reflected in the interest rate(s) of the LIBOR Loan(s) in question) against
assets held by, or deposits in or for the amount of any LIBOR Loan by, any Bank,
and the result of the foregoing is to increase the cost (whether by incurring a
cost or adding to a cost) to such Bank of making or maintaining hereunder such
LIBOR Loan or to reduce the amount of principal or interest received by such
Bank with respect to such LIBOR Loan, then, upon demand by such Bank, Borrower
shall pay to such Bank from time to time on Interest Adjustment Dates with
respect to such LIBOR Loan, as additional consideration hereunder, additional
amounts sufficient to fully compensate and indemnify such Bank for such
increased cost or reduced amount,

21

--------------------------------------------------------------------------------

 

assuming (which assumption such Bank need not corroborate) such additional cost
or reduced amount was allocable to such LIBOR Loan. A certificate as to the
increased cost or reduced amount as a result of any event mentioned in this
Section 3.1, setting forth the calculations therefor, shall be promptly
submitted by such Bank to Borrower and shall, in the absence of manifest error,
be conclusive and binding as to the amount thereof. Notwithstanding any other
provision of this Agreement, after any such demand for compensation by any Bank,
Borrower, upon at least three (3) Business Days' prior written notice to such
Bank through Agent, may prepay any affected LIBOR Loan in full or convert such
LIBOR Loan to a Base Rate Loan regardless of the Interest Period thereof. Any
such prepayment or conversion shall be subject to the prepayment fees set forth
in Section 2.4 hereof. Each Bank shall notify Borrower as promptly as
practicable (with a copy thereof delivered to Agent) of the existence of any
event that will likely require the payment by Borrower of any such additional
amount under this Section.

            SECTION 3.2               TAX LAW, ETC.  In the event that by reason
of any law, regulation or requirement or in the interpretation thereof by an
official authority, or the imposition of any requirement of any central bank
whether or not having the force of law, any Bank shall, with respect to this
Agreement or any transaction under this Agreement, be subjected to any tax,
levy, impost, charge, fee, duty, deduction or withholding of any kind whatsoever
(other than any tax imposed upon the total net income of such Bank) and if any
such measures or any other similar measure shall result in an increase in the
cost to such Bank of making or maintaining any LIBOR Loan or in a reduction in
the amount of principal, interest or commitment fee receivable by such Bank in
respect thereof, then such Bank shall promptly notify Borrower stating the
reasons therefor. Borrower shall thereafter pay to such Bank, upon demand from
time to time on Interest Adjustment Dates with respect to such LIBOR Loan, as
additional consideration hereunder, such additional amounts as shall fully
compensate such Bank for such increased cost or reduced amount. A certificate as
to any such increased cost or reduced amount, setting forth the calculations
therefor, shall be submitted by such Bank to Borrower and shall, in the absence
of manifest error, be conclusive and binding as to the amount thereof.

            If any Bank receives such additional consideration from Borrower
pursuant to this Section 3.2, such Bank shall use reasonable efforts to obtain
the benefits of any refund, deduction or credit for any taxes or other amounts
on account of which such additional consideration has been paid and shall
reimburse Borrower to the extent, but only to the extent, that such Bank shall
receive a refund of such taxes or other amounts together with any interest
thereon or an effective net reduction in taxes or other governmental charges
(including any taxes imposed on or measured by the total net income of such
Bank) of the United States or any state or subdivision thereof by virtue of any
such deduction or credit, after first giving effect to all other deductions and
credits otherwise available to such Bank. If, at the time any audit of such
Bank's income tax return is completed, such Bank determines, based on such
audit, that it was not entitled to the full amount of any refund reimbursed to
Borrower as aforesaid or that its net income taxes are not reduced by a credit
or deduction for the full amount of taxes reimbursed to Borrower as aforesaid,
Borrower, upon demand of such Bank, shall promptly pay to such Bank the amount
so refunded to which such Bank was not so entitled, or the amount by which the
net income taxes of such Bank were not so reduced, as the case may be.

22

--------------------------------------------------------------------------------

 

            Notwithstanding any other provision of this Agreement, after any
such demand for compensation by any Bank, Borrower, upon at least three (3)
Business Days' prior written notice to such Bank through Agent, may prepay any
affected LIBOR Loan in full or convert such LIBOR Loan to a Base Rate Loan
regardless of the Interest Period of any thereof. Any such prepayment or
conversion shall be subject to the prepayment fees set forth in Section 2.4
hereof.

            SECTION 3.3               EURODOLLAR DEPOSITS UNAVAILABLE OR
INTEREST RATE UNASCERTAINABLE.  In respect of any LIBOR Loan, in the event that
Agent shall have determined that dollar deposits of the relevant amount for the
relevant Interest Period for such LIBOR Loan are not available to Agent in the
applicable eurodollar market or that, by reason of circumstances affecting such
market, adequate and reasonable means do not exist for ascertaining the LIBOR
Rate applicable to such Interest Period, as the case may be, Agent shall
promptly give notice of such determination to Borrower and (a) any notice of a
new LIBOR Loan (or conversion of an existing Loan to a LIBOR Loan) previously
given by Borrower and not yet borrowed (or converted, as the case may be) shall
be deemed a notice to make a Base Rate Loan, and (b) Borrower shall be obligated
either to prepay, or to convert to a Base Rate Loan, any outstanding LIBOR Loan
on the last day of the then current Interest Period with respect thereto.

            SECTION 3.4               INDEMNITY.  Without prejudice to any other
provisions of this Article III, Borrower hereby agrees to indemnify each Bank
against any loss or expense that such Bank may sustain or incur as a consequence
of (a) any default by Borrower in payment when due of any amount hereunder in
respect of any LIBOR Loan, or (b) the failure by Borrower to consummate the
borrowing of any LIBOR Loan after making a request therefor, including, but not
limited to, any loss of profit, premium or penalty incurred by such Bank in
respect of funds borrowed by it for the purpose of making or maintaining such
LIBOR Loan, as determined by such Bank in the exercise of its sole but
reasonable discretion. A certificate as to any such loss or expense shall be
promptly submitted by such Bank to Borrower and shall, in the absence of
manifest error, be conclusive and binding as to the amount thereof.

            SECTION 3.5               CHANGES IN LAW RENDERING LIBOR LOANS
UNLAWFUL.  If at any time any new law, treaty or regulation, or any change in
any existing law, treaty or regulation, or any interpretation thereof by any
governmental or other regulatory authority charged with the administration
thereof, shall make it unlawful for any Bank to fund any LIBOR Loan that it is
committed to make hereunder with moneys obtained in the eurodollar market, the
commitment of such Bank to fund such LIBOR Loan shall, upon the happening of
such event forthwith be suspended for the duration of such illegality, and such
Bank shall by written notice to Borrower and Agent declare that its commitment
with respect to such LIBOR Loan has been so suspended and, if and when such
illegality ceases to exist, such suspension shall cease and such Bank shall
similarly notify Borrower and Agent.  If any such change shall make it unlawful
for any Bank to continue in effect the funding in the applicable eurodollar
market of any LIBOR Loan previously made by it hereunder, such Bank shall, upon
the happening of such event, notify Borrower, Agent and the other Banks thereof
in writing stating the reasons therefor, and Borrower shall, on the earlier of
(a) the last day of the then current Interest Period or (b) if required by such
law, regulation or interpretation, on such date as shall be specified in such
notice, either convert such LIBOR Loan to a Base Rate Loan or prepay such LIBOR
Loan to the Banks in full.  Any such prepayment or conversion shall be subject
to the prepayment fees described in Section 2.4 hereof.

23

--------------------------------------------------------------------------------

 

            SECTION 3.6               FUNDING.  Each Bank may, but shall not be
required to, make LIBOR Loans hereunder with funds obtained outside the United
States.

            SECTION 3.7               CAPITAL ADEQUACY.  If any Bank shall have
determined, after the Restatement Date, that the adoption of any applicable law,
rule, regulation or guideline regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
lending office) with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Bank's capital (or the capital of its holding company) as a consequence
of its obligations hereunder to a level below that which such Bank (or its
holding company) could have achieved but for such adoption, change or compliance
(taking into consideration such Bank's policies or the policies of its holding
company with respect to capital adequacy) by an amount deemed by such Bank to be
material, then from time to time, within fifteen (15) days after demand by such
Bank (with a copy to Agent), Borrower shall pay to such Bank such additional
amount or amounts as shall compensate such Bank (or its holding company) for
such reduction.  Each Bank shall designate a different lending office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Bank, be otherwise disadvantageous to such
Bank.  A certificate of any Bank claiming compensation under this Section and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error.  In determining such amount,
such Bank may use any reasonable averaging and attribution methods. Failure on
the part of any Bank to demand compensation for any reduction in return on
capital with respect to any period shall not constitute a waiver of such Bank's
rights to demand compensation for any reduction in return on capital in such
period or in any other period.  The protection of this Section shall be
available to each Bank regardless of any possible contention of the invalidity
or inapplicability of the law, regulation or other condition that shall have
been imposed.

ARTICLE IV.

CONDITIONS PRECEDENT

            The obligation of the Banks to make any Loan and of Agent to issue
the first Letter of Credit on or after the Restatement Date is subject to
Borrower satisfying each of the following conditions on the Restatement Date, or
with respect to Section 4.7 hereof, on such date as specified therein:

            SECTION 4.1               NOTES.  Borrower shall have executed and
delivered to each Bank its Revolving Credit Note and Term Note.

            SECTION 4.2               GUARANTIES OF PAYMENT OF DEBT.  Borrower
shall have delivered to Agent the Parent Guaranty of Payment and shall have
delivered to Agent a Guaranty of Payment executed by each Guarantor of Payment.

24

--------------------------------------------------------------------------------

 

            SECTION 4.3               OFFICER'S CERTIFICATE, RESOLUTIONS,
ORGANIZATIONAL DOCUMENTS.  Borrower and each Guarantor of Payment shall have
delivered to each Bank an officer's certificate certifying the names of the
officers of Borrower or such Guarantor of Payment authorized to sign the Loan
Documents, together with the true signatures of such officers and certified
copies of (a) the resolutions of the board of directors of Borrower and each
Guarantor of Payment evidencing approval of the execution and delivery of the
Loan Documents and the execution of other Related Writings to which Borrower or
such Guarantor of Payment, as the case may be, is a party, and (b) the
Organizational Documents of Borrower and each Guarantor of Payment.

            SECTION 4.4               LEGAL OPINION.  Borrower shall have
delivered to Agent an opinion of counsel for Borrower and each Guarantor of
Payment, in form and substance satisfactory to Agent and the Banks.

            SECTION 4.5               GOOD STANDING CERTIFICATES.  Borrower
shall have delivered to Agent a good standing certificate for Borrower and each
Guarantor of Payment, issued on or about the Restatement Date by the Secretaries
of State of Ohio and California.

            SECTION 4.6               CLOSING AND LEGAL FEES.  Borrower shall
have (a) executed and delivered to Agent the Closing Fee Letter and the Agent
Fee Letter, (b) paid to Agent, for the pro rata benefit of the Banks, the
closing fees agreed to by Borrower, Agent and the Banks set forth in the Closing
Fee Letter, (c) paid to Agent, for its sole benefit, the administrative agent
fee set forth in the Agent Fee Letter, and (d) paid all legal fees and expenses
of Agent in connection with the preparation and negotiation of the Loan
Documents.

            SECTION 4.7               LIEN SEARCHES.  Within thirty (30) days of
the Restatement Date, with respect to the property owned or leased by Borrower
and each Guarantor of Payment, Borrower shall have caused to be delivered to
each Bank (a) the results of U.C.C. lien searches, satisfactory to Agent and the
Banks; and (b) the results of federal and state tax lien and judicial lien
searches, satisfactory to Agent and the Banks.

            SECTION 4.8               NO MATERIAL ADVERSE CHANGE.  No material
adverse change, in the opinion of Agent, shall have occurred in the financial
condition, operations or prospects of the Companies since December 31, 2005.

            SECTION 4.9               MISCELLANEOUS.  Borrower shall have
provided to Agent and the Banks such other items and shall have satisfied such
other conditions as may be reasonably required by Agent or the Banks.

ARTICLE V.

COVENANTS

            Borrower agrees that so long as the Commitment remains in effect and
thereafter until all of the Debt shall have been paid in full, Borrower shall
perform and observe, and shall cause each other Company to perform and observe,
each of the following provisions:

25

--------------------------------------------------------------------------------

 

            SECTION 5.1               INSURANCE.  Each Company shall
(a) maintain insurance to such extent and against such hazards and liabilities
as is commonly maintained by Persons similarly situated; and (b) within ten (10)
days of any Bank's written request, furnish to such Bank such information about
such Company's insurance as that Bank may from time to time reasonably request,
which information shall be prepared in form and detail satisfactory to such Bank
and certified by a Financial Officer of such Company.

            SECTION 5.2               MONEY OBLIGATIONS.  Each Company shall pay
in full (a) prior in each case to the date when penalties would attach, all
taxes, assessments and governmental charges and levies (except only those so
long as and to the extent that the same shall be contested in good faith by
appropriate and timely proceedings and for which adequate reserves have been
established in accordance with GAAP) for which it may be or become liable or to
which any or all of its properties may be or become subject; (b) all of its wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. 206‑207) or any comparable provisions; and (c) all of its other
obligations calling for the payment of money (except only those so long as and
to the extent that the same shall be contested in good faith and for which
adequate reserves have been established in accordance with GAAP) before such
payment becomes overdue.

            SECTION 5.3               FINANCIAL STATEMENTS.  Borrower shall
furnish to each Bank:

            (a)                within fifty (50) days after the end of each of
the first three (3) quarter-annual periods of each fiscal year of Borrower,
balance sheets of Borrower as of the end of such period and statements of income
(loss), stockholders' equity and cash flow for the quarter and fiscal year to
date periods, all prepared on a Consolidated basis, in accordance with GAAP, and
in form and detail satisfactory to the Banks and certified by a Financial
Officer of Borrower;

            (b)               within one hundred (100) days after the end of
each fiscal year of Borrower, an annual audit report of Borrower for that year
prepared on a Consolidated basis, in accordance with GAAP, and in form and
detail satisfactory to the Banks and certified by an independent public
accountant satisfactory to the Banks, which report shall include balance sheets
and statements of income (loss), stockholders' equity and cash-flow for that
period;

            (c)                concurrently with the delivery of the financial
statements in (a) and (b) above, a Compliance Certificate;

            (d)               within one hundred twenty (120) days after the end
of each fiscal year of Borrower, annual pro-forma projections (including a
balance sheet, income statement and statement of cash flows) of Borrower and its
Subsidiaries for the then current fiscal year, to be in form acceptable to
Agent; and

            (e)                within ten (10) days of any Bank's written
request, such other information about the financial condition, properties and
operations of any Company as such Bank may from time to time reasonably request,
which information shall be submitted in form and detail satisfactory to such
Bank and certified by a Financial Officer of the Company or Companies in
question.

            SECTION 5.4               FINANCIAL RECORDS.  Each Company shall at
all times maintain true and complete records and books of account, including,
without limiting the generality of the foregoing, appropriate reserves for
possible losses and liabilities, all in accordance with GAAP, and at all
reasonable times (during normal business hours and upon notice to such Company)
permit the Banks to examine that Company's books and records and to make
excerpts therefrom and transcripts thereof.

26

--------------------------------------------------------------------------------

 

            SECTION 5.5               FRANCHISES.  Each Company shall preserve
and maintain at all times its existence, rights and franchises, except as
otherwise permitted pursuant to Section 5.12 hereof.

            SECTION 5.6               ERISA COMPLIANCE.  No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan. Borrower shall furnish to the Banks (a) as soon as possible and in
any event within thirty (30) days after any Company knows or has reason to know
that any Reportable Event with respect to any ERISA Plan has occurred, a
statement of a Financial Officer of such Company, setting forth details as to
such Reportable Event and the action that such Company proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event
given to the PBGC if a copy of such notice is available to such Company, and
(b) promptly after receipt thereof a copy of any notice such Company, or any
member of the Controlled Group may receive from the PBGC or the Internal Revenue
Service with respect to any ERISA Plan administered by such Company; provided,
that this latter clause shall not apply to notices of general application
promulgated by the PBGC or the Internal Revenue Service.  Borrower shall
promptly notify the Banks of any material taxes assessed, proposed to be
assessed or that Borrower has reason to believe may be assessed against a
Company by the Internal Revenue Service with respect to any ERISA Plan. As used
in this Section "material" means the measure of a matter of significance that
shall be determined as being an amount equal to five percent (5%) of the
Consolidated Net Worth of Borrower.  As soon as practicable, and in any event
within twenty (20) days, after any Company becomes aware that an ERISA Event has
occurred, such Company shall provide Bank with notice of such ERISA Event with a
certificate by a Financial Officer of such Company setting forth the details of
the event and the action such Company or another Controlled Group member
proposes to take with respect thereto.  Borrower shall, at the request of Agent
or any Bank, deliver or cause to be delivered to Agent or such Bank, as the case
may be, true and correct copies of any documents relating to the ERISA Plan of
any Company.

            SECTION 5.7               FINANCIAL COVENANTS.

            (a)                LEVERAGE RATIO.  Borrower shall not suffer or
permit at any time the Leverage Ratio to exceed 2.75 to 1.00.

            (b)               BALANCE SHEET LEVERAGE RATIO.  Borrower shall not
suffer or permit at any time the Balance Sheet Leverage Ratio to exceed 0.60 to
1.00.

            SECTION 5.8               BORROWING.  No Company shall create, incur
or have outstanding any obligation for borrowed money or any Indebtedness of any
kind; provided, that this Section shall not apply to any of the following
(without duplication):

            (a)                the Loans and all other Indebtedness now owing by
Borrower to Agent and the Banks under this Agreement;

28

--------------------------------------------------------------------------------

 

            (b)               unsecured current Indebtedness (including the
funded and/or unfunded reserves for self insurance liabilities, but excluding
Indebtedness incurred to a bank or other financial institution customarily
engaged in the business of lending money, except as permitted pursuant to
subpart (d) below) incurred by the Companies in the ordinary course of business;

            (c)                Indebtedness for taxes, assessments and
governmental charges to the extent that payment thereof shall not be required to
be made by Section 5.2(a) hereof;

            (d)               unsecured Indebtedness incurred under lines of
credit established by Agent or other financial institutions customarily engaged
in the business of lending money; provided, however, that the maximum amount of
Indebtedness permitted by this subpart (d) shall at no time exceed Twenty
Million Dollars ($20,000,000);

            (e)                unsecured Subordinated Indebtedness evidenced by
promissory notes issued by Borrower to employees or former employees in partial
payment for common shares redeemed by Borrower so long as the aggregate
principal amount of such Indebtedness does not exceed Ten Million Dollars
($10,000,000) at any time;

            (f)                 loans to a Company from a Company so long as
each such Company is Borrower or a Guarantor of Payment;

            (g)                Indebtedness to insurance companies secured by a
pledge of the cash surrender value of life insurance policies owned by Borrower
or any of its Subsidiaries; provided, however, that the maximum amount of
Indebtedness permitted by this subpart (g) shall at no time exceed the cash
surrender value of the life insurance policies pledged with respect thereto;

            (h)                unsecured Indebtedness arising pursuant to the
deferment of payment of any insurance premiums by Borrower;

            (i)                  any (i) loans granted to a Company for the
purchase of fixed assets, or (ii) Indebtedness incurred by a Company in
connection with any capital lease, so long as the aggregate amount of all such
loans and capital leases for all Companies does not exceed Twelve Million
Dollars ($12,000,000) at any time; and

            (j)                 unsecured Subordinated Indebtedness of Borrower
incurred to a seller to finance all or part of an Acquisition permitted pursuant
to section 5.13 hereof, so long as the aggregate outstanding amount of all such
Indebtedness for all such Acquisitions does not exceed Ten Million Dollars
($10,000,000) at any time.

            SECTION 5.9               LIENS.  No Company shall create, assume or
suffer to exist any Lien upon any of its property or assets, whether now owned
or hereafter acquired; provided that this Section shall not apply to the
following:

            (a)                Liens for taxes not yet due or that are being
actively contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP;

28

--------------------------------------------------------------------------------

 

            (b)               other statutory Liens incidental to the conduct of
its business or the ownership of its property and assets that (i) were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit, and (ii) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;

            (c)                Liens on property or assets of a Subsidiary to
secure obligations of such Subsidiary to Borrower or a Guarantor of Payment;

            (d)               purchase money Liens on fixed assets securing the
loans or capital leases pursuant to Section 5.8(j) hereof, provided that such
Lien is limited to the purchase price and only attaches to the property being
acquired;

            (e)                Liens on life insurance policies arising from the
pledging of the cash surrender value of life insurance policies securing
Indebtedness, provided, however, that such Liens shall not extend to any other
property or assets of any Company;

            (f)                 minor title defects, liens or encumbrances
consisting of minor survey exceptions or encumbrances including easements or
rights-of-way for sewers, water lines, utility lines and other similar purposes,
and zoning or other restrictions as to the use of real property, which title
defects, liens and encumbrances do not, in the aggregate, materially impair the
use of such real property in the operation of Borrower's activities and
business;

            (g)                in addition to Liens permitted pursuant to
subparts (a) through (f) above, such other statutory or consensual Liens (other
than a Lien as a result of an ERISA Event) as may from time to time arise or be
created; provided, however, that the aggregate principal amount secured by all
such Liens shall not exceed Five Million Dollars ($5,000,000) at any time.

            No Company shall enter into any contract or agreement that would
prohibit Agent or the Banks from acquiring a security interest, mortgage or
other Lien on, or a collateral assignment of, any of the property or assets of a
Company.

            SECTION 5.10           REGULATIONS U and X.  No Company shall take
any action that would result in any non‑compliance of the Loans with Regulations
U and X of the Board of Governors of the Federal Reserve System.

            SECTION 5.11           INVESTMENTS AND LOANS.  No Company shall
(a) create, acquire or hold any Subsidiary, (b) make or hold any investment in
any stocks, bonds or securities of any kind, (c) be or become a party to any
joint venture or other partnership without the prior written consent of Agent
and the Required Banks, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind, except guarantees only for
Indebtedness of the Companies incurred or permitted pursuant to this Agreement;
provided, that this Section shall not apply to:

            (i)                  any endorsement of a check or other medium of
payment for deposit or collection through normal banking channels or similar
transaction in the normal course of business;

            (ii)                any investment in direct obligations of the
United States of America or in certificates of deposit issued by a member bank
of the Federal Reserve System;

29

--------------------------------------------------------------------------------

 

            (iii)               any investment in commercial paper or securities
that at the time of such investment is assigned the highest quality rating in
accordance with the rating systems employed by either Moody's or Standard &
Poor's;

            (iv)              the holding of Subsidiaries listed on Schedule 6.1
attached hereto and made a part hereof;

            (v)                loans or advances made by the Companies to The
Davey Foundation so long as the aggregate amount of all such loans and advances
made by the Companies does not exceed Five Hundred Thousand Dollars ($500,000)
at any time;

            (vi)              loans to a Company from a Company so long as each
such Company is Borrower or a Guarantor of Payment;

            (vii)             loans or advances made by the Companies to the
respective employees of the Companies in the ordinary course of business so long
as the aggregate principal amount of all such loans and advances does not exceed
Five Hundred Thousand Dollars ($500,000) at any time;

            (viii)           voluntary contributions in excess of mandatory
matching contributions made by the Companies to the Davey ESOT so long as the
aggregate amount of all such contributions made during any fiscal year of
Borrower does not exceed Five Hundred Thousand Dollars ($500,000);

            (ix)              Acquisitions made by the Companies pursuant to
Section 5.13 hereof, and the creation of Subsidiaries in connection therewith so
long as each such Subsidiary becomes a Guarantor of Payment if required pursuant
to Section 5.20 hereof;

            (x)                loans or advances made by Borrower to, or
investments made by Borrower in, Davey Tree Expert Co., of Canada, Limited in
the ordinary course of Borrower's business;

            (xi)              purchases or investments made by Borrower in
securities or joint ventures, or loans made by Borrower, not otherwise in
compliance with this Section 5.11, provided that the aggregate amount of all
such purchases, investments and loans for made by Borrower does not exceed One
Million Dollars ($1,000,000) at any time; and

            (xii)             (A) the obligations of Borrower pursuant to the
Parent Guaranty of Payment, and (B) investments by Borrower in the Insurance
Subsidiary in an aggregate amount not to exceed Two Million Dollars
($2,000,000), provided that insurance premiums paid by any Company to the
Insurance Subsidiary in the ordinary course of business shall not constitute
investments under this Section 5.11.

            SECTION 5.12           MERGER AND SALE OF ASSETS.  No Company shall
merge or consolidate with any other Person, or sell, lease or transfer or
otherwise dispose of any assets to any Person other than in the ordinary course
of business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

30

--------------------------------------------------------------------------------

 

            (a)                any Subsidiary may merge or consolidate with
(i) Borrower (provided that Borrower shall be the continuing or surviving
Person) or (ii) any one or more Guarantors of Payment, provided that either
(A) the continuing or surviving Person shall be a Wholly-Owned Subsidiary that
is a Guarantor of Payment, or (B) after giving effect to any merger pursuant to
this sub-clause (ii), Borrower and/or one or more Wholly-Owned Subsidiaries that
are Guarantors of Payment shall own not less than the same percentage of the
outstanding Voting Power of the continuing or surviving Person as Borrower
and/or one or more Wholly-Owned Subsidiaries (that are Guarantors of Payment)
owned of the merged Subsidiary immediately prior to such merger, or

            (b)               any Subsidiary may sell, lease, transfer or
otherwise dispose of any of its assets to (i) Borrower, (ii) any Wholly-Owned
Subsidiary that is a Guarantor of Payment, or (iii) any Guarantor of Payment, of
which Borrower and/or one or more Wholly-Owned Subsidiaries, that are Guarantors
of Payment, shall own not less than the same percentage of Voting Power as
Borrower and/or one or more Wholly-Owned Subsidiaries (that are Guarantors of
Payment) then own of the Subsidiary making such sale, lease, transfer or other
disposition.

            SECTION 5.13           ACQUISITIONS.  Without the prior written
consent of Agent and the Required Banks, no Company shall effect an Acquisition;
provided; however, that, so long as no Default or Event of Default shall then
exist or immediately thereafter shall begin to exist, this Section shall not
apply to any Acquisition by Borrower or a Guarantor of Payment so long as
(a) Borrower or such Guarantor of Payment is the surviving entity; (b) the
business to be acquired is similar to the lines of business of the Companies;
(c) the Person to be acquired is organized under the laws of the United States;
(d) the Companies are in full compliance with the Loan Documents both prior to
and subsequent to the transaction; (e) if the total aggregate consideration to
be paid pursuant to such Acquisition is in excess of Ten Million Dollars
($10,000,000), Borrower shall provide to Agent and the Banks, at least thirty
(30) days prior to such Acquisition, historical financial statements of the
target entity and a pro forma financial statement of the Companies accompanied
by a certificate of a Financial Officer of Borrower showing pro forma compliance
with Section 5.7 hereof, both before and after the proposed Acquisition; and
(f) Borrower shall have obtained the prior written consent of Agent and the
Required Banks with respect to any Acquisition by a Company which, when added to
all other Acquisitions for all Companies after the Restatement Date, would
exceed the aggregate amount of Eighty Million Dollars ($80,000,000).

            SECTION 5.14           NOTICE.  Borrower shall cause a Financial
Officer of Borrower to promptly notify Agent and the Banks whenever any Default
or Event of Default may occur hereunder or any representation or warranty made
in Article VI hereof or elsewhere in this Agreement or in any Related Writing
may for any reason cease in any material respect to be true and complete.

            SECTION 5.15           ENVIRONMENTAL COMPLIANCE.  Each Company shall
comply in all material respects with any and all Environmental Laws including,
without limitation, all Environmental Laws in jurisdictions in which any Company
owns or operates a facility or site, arranges for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts for transport any
hazardous substances, solid waste or other wastes or holds any interest in real
property or otherwise. Borrower shall furnish to the Banks, promptly after
receipt thereof, a copy of any notice any Company may receive from any
governmental authority, private Person or otherwise that any material litigation
or proceeding pertaining to any environmental,

31

--------------------------------------------------------------------------------

 

health or safety matter has been filed or is threatened against such Company,
any real property in which such Company holds any interest or any past or
present operation of such Company. No Company shall allow the release or
disposal of any material amount of hazardous waste, solid waste or other wastes
on, under or to any real property in which any Company holds any interest or
performs any of its operations, in violation of any Environmental Law.  With
respect to any violation by any Company of any Environmental Law existing on the
Restatement Date or, so long as Borrower shall have provided notice to Agent,
any violation by any Company of any Environmental Law that arises after the
Restatement Date, such Company shall comply in all material respects with any
consent order or other remediation plan.  As used in this Section, "litigation
or proceeding" means any demand, claim, notice, suit, suit in equity action,
administrative action, investigation or inquiry whether brought by any
governmental authority, private Person or otherwise. Borrower shall defend,
indemnify and hold Agent and the Banks harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including reasonable attorneys' fees) arising out of or resulting from the
noncompliance of any Company with any Environmental Law.  Such indemnification
shall survive any termination of this Agreement.

            SECTION 5.16           AFFILIATE TRANSACTIONS.  No Company shall, or
shall permit any Subsidiary to, directly or indirectly, enter into or permit to
exist any material transaction (including, without limitation, the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate of a Company on terms that are less favorable to such Company or
such Subsidiary, as the case may be, than those that might be obtained at the
time in a transaction with a non‑Affiliate; provided, however, that the
foregoing shall not prohibit the payment of customary and reasonable directors'
fees to directors who are not employees of a Company or any Affiliate of a
Company.

            SECTION 5.17           USE OF PROCEEDS.  Borrower's use of the
proceeds of the Notes shall be solely for working capital, capital expenditures
and other general corporate purposes of Borrower and its Subsidiaries.

            SECTION 5.18           CORPORATE NAMES.  No Company shall change its
corporate name, unless, in each case, Borrower shall provide each Bank with ten
(10) days prior written notice thereof.

            SECTION 5.19           MANAGEMENT AGREEMENTS.  No Company shall make
or enter into any so-called management agreement whereby management, supervision
or control of its business, or any of the principal functions of any Company
shall be delegated to any Person other than its duly elected Board of Directors.

            SECTION 5.20           SUBSIDIARY GUARANTIES.  Each Subsidiary or
other affiliate of a Company created, acquired or held subsequent to the
Restatement Date shall immediately execute and deliver to Agent a Guaranty of
Payment of all of the Debt, such agreement to be in form and substance
acceptable to Agent and the Required Banks, along with such corporate governance
and authorization documents and an opinion of counsel as may be deemed necessary
or advisable by Agent and the Required Banks; provided, however, that (a) the
Insurance Subsidiary shall not be required to execute and deliver a Guaranty of
Payment, (b) a Subsidiary shall not be required to execute such Guaranty of
Payment so long as (i) the book value of the total assets of such Subsidiary is
less than One Million Dollars ($1,000,000), (ii) the aggregate of the total

32

--------------------------------------------------------------------------------

 

assets of all such Subsidiaries with total asset values of less than One Million
Dollars ($1,000,000) does not exceed the aggregate amount of Five Million
Dollars ($5,000,000), and (iii) the amount of total net sales of such Subsidiary
is less than One Million Dollars ($1,000,000); and (c) a Foreign Subsidiary
shall not be required to execute a Guaranty of Payment to the extent that such
Guaranty of Payment will result in adverse tax consequences for Borrower.  In
the event that the book value of the total assets and/or the amount of total net
sales of any Subsidiary (other than the Insurance Subsidiary) that is not a
Guarantor of Payment are at any time equal to or greater than One Million
Dollars ($1,000,000), Borrower shall provide Agent and the Banks with prompt
written notice of such asset value.

ARTICLE VI.

REPRESENTATIONS AND  WARRANTIES

            Borrower represents and warrants that the statements set forth in
this Article VI are true, correct and complete.

            SECTION 6.1               CORPORATE EXISTENCE; SUBSIDIARIES; FOREIGN
QUALIFICATION.  Each Company is a corporation duly organized, validly existing,
and in good standing under the laws of its state of incorporation and is duly
qualified and authorized to do business and is in good standing as a foreign
corporation in the jurisdictions set forth opposite its name on Schedule 6.1
hereto, which are all of the states or jurisdictions where the character of its
property or its business activities makes such qualification necessary, except
where the failure to so qualify will not cause or result in a Material Adverse
Effect. Schedule 6.1 hereto sets forth each Subsidiary of Borrower, its state of
incorporation, the location of its chief executive offices and its principal
place of business.  Borrower owns all of the capital stock of each of its
Subsidiaries.

            SECTION 6.2               CORPORATE AUTHORITY.  Borrower has the
right and power and is duly authorized and empowered to enter into, execute and
deliver the Loan Documents to which it is a party and to perform and observe the
provisions of the Loan Documents.  The Loan Documents to which Borrower is a
party have been duly authorized and approved by Borrower's Board of Directors
and are the valid and binding obligations of Borrower, enforceable against
Borrower in accordance with their respective terms.  The execution, delivery and
performance of the Loan Documents will not conflict with nor result in any
breach in any of the provisions of, or constitute a default under, or result in
the creation of any Lien (other than Liens permitted under Section 5.9 of this
Agreement) upon any assets or property of Borrower under the provisions of,
Borrower's Organizational Documents or any agreement.

            SECTION 6.3               COMPLIANCE WITH LAWS.  Each Company:

            (a)                holds all material permits, certificates,
licenses, orders, registrations, franchises, authorizations, and other approvals
from federal, state, local, and foreign governmental and regulatory bodies
necessary for the conduct of its business and is in compliance with all
applicable laws relating thereto;

33

--------------------------------------------------------------------------------

 

            (b)               is in compliance with all material federal, state,
local, or foreign applicable statutes, rules, regulations, and orders including,
without limitation, those relating to environmental protection, occupational
safety and health, and equal employment practices; and

            (c)                is not in violation of or in default under any
material agreement to which it is a party or by which its assets are subject or
bound.

            SECTION 6.4               LITIGATION AND ADMINISTRATIVE
PROCEEDINGS.  Except as disclosed on Schedule 6.4 hereto, to the best of
Borrower's knowledge, there are (a) no lawsuits, actions, investigations, or
other proceedings pending or threatened against any Company, or in respect of
which any Company may have any liability, in any court or before any
governmental authority, arbitration board, or other tribunal, (b) no orders,
writs, injunctions, judgments, or decrees of any court or government agency or
instrumentality to which any Company is a party or by which the property or
assets of any Company are bound, and (c) no grievances, disputes, or
controversies outstanding with any union or other organization of the employees
of any Company, or threats of work stoppage, strike, or pending demands for
collective bargaining, which, as to subsections (a) through (c) above, would
reasonably be expected to have a material adverse effect on the business,
operation or condition (financial or otherwise) of the Companies taken as a
whole.

            SECTION 6.5               TITLE TO ASSETS.  Each Company has good
title to and ownership of all property it purports to own, which property is
free and clear of all Liens, except those permitted under Section 5.9 hereof.

            SECTION 6.6               LIENS AND SECURITY INTERESTS.  On and
after the Restatement Date, except for Liens permitted pursuant to Section 5.9
hereof, (a) there is no financing statement outstanding covering any personal
property of any Company; (b) there is no mortgage outstanding covering any real
property of any Company; and (c) no real or personal property of any Company is
subject to any security interest or Lien of any kind.  No Company has entered
into any contract or agreement that exists on or after the Restatement Date that
would prohibit Agent or the Banks from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of any Company.

            SECTION 6.7               TAX RETURNS.  All federal, state and local
tax returns and other reports required by law to be filed in respect of the
income, business, properties and employees of each Company have been filed and
all taxes, assessments, fees and other governmental charges that are due and
payable have been paid, except as otherwise permitted herein or the failure to
do so does not and will not cause or result in a Material Adverse Effect.  The
provision for taxes on the books of each Company is adequate for all years not
closed by applicable statutes and for the current fiscal year.

            SECTION 6.8               ENVIRONMENTAL LAWS.  Each Company is in
material compliance with any and all Environmental Laws, including, without
limitation, all Environmental Laws in all jurisdictions in which any Company
owns or operates, or has owned or operated, a facility or site, arranges or has
arranged for disposal or treatment of hazardous substances, solid waste or other
wastes, accepts or has accepted for transport any hazardous substances, solid
waste or other wastes or holds or has held any interest in real property or
otherwise. No material litigation or proceeding arising under, relating to or in
connection with any Environmental Law is pending or, to the best knowledge of
each Company, threatened, against

34

--------------------------------------------------------------------------------

 

any Company, any real property in which any Company holds or has held an
interest or any past or present operation of any Company. No release, threatened
release or disposal of any material amount of hazardous waste, solid waste or
other wastes is occurring, or has occurred (other than those that are currently
being cleaned up in accordance with Environmental Laws), on, under or to any
real property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section,
"litigation or proceeding" means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any governmental authority, private Person or otherwise.

            SECTION 6.9               CONTINUED BUSINESS.  There exists no
actual, pending, or, to Borrower's knowledge, any threatened termination,
cancellation or limitation of, or any modification or change in the business
relationship of any Company and any customer or supplier, or any group of
customers or suppliers, whose purchases or supplies, if terminated, cancelled or
limited would have a Material Adverse Effect, and there exists no present
condition or state of facts or circumstances that would materially affect
adversely any Company in any respect or prevent a Company from conducting such
business or the transactions contemplated by this Agreement in substantially the
same manner in which it was previously conducted.

            SECTION 6.10           EMPLOYEE BENEFITS PLANS.  Schedule 6.10
hereto identifies each ERISA Plan.  Since the Restatement Date, no ERISA Event
has occurred or is expected to occur with respect to an ERISA Plan that could
reasonably be expected to have a Material Adverse Effect.  Full payment has been
made of all amounts which a Controlled Group member is required, under
applicable law or under the governing documents, to have been paid as a
contribution to or a benefit under each ERISA Plan.  The liability of each
Controlled Group member with respect to each ERISA Plan has been fully funded
based upon reasonable and proper actuarial assumptions, has been fully insured,
or has been fully reserved for on its financial statements.  No changes have
occurred or are expected to occur that would cause a material increase in the
cost of providing benefits under the ERISA Plan that could reasonably be
expected to have a Material Adverse Effect.  With respect to each ERISA Plan
that is intended to be qualified under Code Section 401(a):  (a) the ERISA Plan
and any associated trust operationally comply with the applicable requirements
of Code Section 401(a), (b) the ERISA Plan and any associated trust have been
amended to comply with all such requirements as currently in effect, other than
those requirements for which a retroactive amendment can be made within the
"remedial amendment period" available under Code Section 401(b) (as extended
under Treasury Regulations and other Treasury pronouncements upon which
taxpayers may rely), (c) the ERISA Plan and any associated trust have received a
favorable determination letter from the Internal Revenue Service stating that
the ERISA Plan qualifies under Code Section 401(a), that the associated trust
qualifies under Code Section 501(a) and, if applicable, that any cash or
deferred arrangement under the ERISA Plan qualifies under Code Section 401(k),
unless the ERISA Plan was first adopted at a time for which the above-described
"remedial amendment period" has not yet expired, (d) the ERISA Plan currently
satisfies the requirements of Code Section 410(b), without regard to any
retroactive amendment that may be made within the above-described "remedial
amendment period", and (e) no contribution made to the ERISA Plan is subject to
an excise tax under Code Section 4972.  With respect to any Pension Plan, the
"accumulated benefit obligation" of Controlled Group members with respect to the
Pension Plan (as determined in accordance with Statement of Accounting Standards
No. 87, "Employers' Accounting for Pensions") does not exceed the fair market
value of Pension Plan assets. If all Controlled Group members withdrew from all
Multiemployer Plans in a "complete withdrawal" (within the meaning of ERISA
Section 4203) such withdrawal would not reasonably be expected to result in a
Material Adverse Effect.

35

--------------------------------------------------------------------------------

 

            SECTION 6.11           CONSENTS OR APPROVALS.  No consent, approval
or authorization of, or filing, registration or qualification with, any
governmental authority or any other Person is required to be obtained or
completed by Borrower in connection with the execution, delivery or performance
of any of the Loan Documents, that has not already been obtained or completed.

            SECTION 6.12           SOLVENCY.  Borrower has received
consideration that is the reasonable equivalent value of the obligations and
liabilities that Borrower has incurred to the Banks. Borrower is not insolvent
as defined in any applicable state or federal statute, nor will Borrower be
rendered insolvent by the execution and delivery of the Loan Documents to Agent
and the Banks. Borrower is not engaged or about to engage in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to Agent and
the Banks incurred hereunder. Borrower does not intend to, nor does it believe
that it will, incur debts beyond its ability to pay such debts as they mature.

            SECTION 6.13           FINANCIAL STATEMENTS.  The audited
Consolidated financial statements of Borrower for the fiscal year ended December
31, 2005, and the unaudited Consolidated interim financial statements of
Borrower for the fiscal quarter ended September 30, 2006, furnished to Agent and
the Banks, are true and complete, have been prepared in accordance with GAAP,
and fairly present the Companies' financial condition as of the date of such
financial statements and the results of their operations for the periods then
ending.  Since the date of such statements, there has been no material adverse
change in any Company's financial condition, properties or business nor any
material change in any Company's accounting procedures.

            SECTION 6.14           REGULATIONS.  Borrower is not engaged
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any "margin stock" (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
of the United States of America). Neither the granting of any Loan (or any
conversion thereof) nor the use of the proceeds of any Loan will violate, or be
inconsistent with, the provisions of Regulation U or X of said Board of
Governors.

            SECTION 6.15           INTELLECTUAL PROPERTY.  Each Company owns,
possesses, or has the right to use all of the patents, patent applications,
trademarks, service marks, copyrights, licenses, and rights with respect to the
foregoing necessary for the conduct of its business without any known conflict
with the rights of others.

            SECTION 6.16           INSURANCE.  Each Company maintains with
financially sound and reputable insurers insurance with coverage and limits as
required by law and as is customary with persons engaged in the same businesses
as the Companies.

36

--------------------------------------------------------------------------------

 

            SECTION 6.17           ACCURATE AND COMPLETE STATEMENTS.  Neither
the Loan Documents nor any written statement made by any Company in connection
with any of the Loan Documents contains any untrue statement of a material fact
or omits a material fact necessary to make the statements contained therein or
in the Loan Documents not misleading.  After due inquiry by Borrower, there is
no known fact that any Company has not disclosed to Agent and the Banks that has
or would have a Material Adverse Effect.

            SECTION 6.18           DEFAULTS.  No Default or Event of Default
exists hereunder, nor will any begin to exist immediately after the execution
and delivery hereof.

ARTICLE VII.

EVENTS OF DEFAULT

            Each of the following shall constitute an Event of Default
hereunder:

            SECTION 7.1               PAYMENTS.  If (a) the interest on any Note
or any commitment or other fee shall not be paid in full punctually when due and
payable or within five (5) days thereafter, or (b) the principal of any Note
shall not be paid in full punctually when due and payable.

            SECTION 7.2               SPECIAL COVENANTS.  If any Company or any
Obligor shall fail or omit to perform and observe Sections 5.7, 5.8, 5.9, 5.11,
5.12 or 5.13 hereof.

            SECTION 7.3               OTHER COVENANTS.  If  any Company or any
Obligor shall fail or omit to perform and observe any agreement or other
provision (other than those referred to in Sections 7.1 or 7.2 hereof) contained
or referred to in this Agreement or any Related Writing that is on such
Company's or Obligor's part, as the case may be, to be complied with, and that
Default shall not have been fully corrected within thirty (30) days after the
giving of written notice thereof to Borrower by Agent or any Bank that the
specified Default is to be remedied.

            SECTION 7.4               REPRESENTATIONS AND WARRANTIES.  If any
representation, warranty or statement made in or pursuant to this Agreement or
any Related Writing or any other material information furnished by any Company
or any Obligor to the Banks or any thereof or any other holder of any Note,
shall be false or erroneous.

            SECTION 7.5               CROSS DEFAULT.  If any Company or any
Obligor shall default (a) in the payment of principal, interest or fees due and
owing with respect to any Material Indebtedness Agreement beyond any period of
grace provided with respect thereto, or (b) in the performance or observance of
any other agreement, term or condition contained in any Material Indebtedness
Agreement, if the effect of such default is to allow the acceleration of the
maturity of such Indebtedness or to permit the holder thereof to cause such
Indebtedness to become due prior to its stated maturity.

            SECTION 7.6               ERISA DEFAULT.  The occurrence of one or
more ERISA Events that (a) the Required Banks determine could have a Material
Adverse Effect, or (b) results in a Lien on any of the assets of any Company in
excess, for all such Liens, of Five Hundred Thousand Dollars ($500,000).

37

--------------------------------------------------------------------------------

 

            SECTION 7.7               CHANGE IN CONTROL.  If any Change in
Control shall occur.

            SECTION 7.8               MONEY JUDGMENT.  A final judgment or order
for the payment of money shall be rendered against any Company or any Obligor by
a court of competent jurisdiction, that remains unpaid or unstayed and
undischarged for a period (during which execution shall not be effectively
stayed) of thirty (30) days after the date on which the right to appeal has
expired, provided that the aggregate of all such judgments for all such
Companies and Obligors shall exceed One Million Dollars ($1,000,000).

            SECTION 7.9               MATERIAL ADVERSE CHANGE.  There shall have
occurred any condition or event that Agent or the Required Banks determine has
or is reasonably likely to have a Material Adverse Effect or a material adverse
effect on the rights and remedies of Agent or the Banks under the Loan Documents
or the ability of Borrower or any of its Subsidiaries to perform their
respective obligations under the Loan Documents.   Notwithstanding the
foregoing, a write down in equity of up to Twelve Million Dollars ($12,000,000)
due to Financial Account Standard Board changes to pension accounting shall not
constitute a Material Adverse Effect.

            SECTION 7.10           VALIDITY OF LOAN DOCUMENTS.  (a) Any material
provision of any Loan Document shall at any time for any reason cease to be
valid and binding and enforceable against Borrower or any Guarantor of Payment;
(b) the validity, binding effect or enforceability of any Loan Document against
Borrower or any Guarantor of Payment shall be contested by any Company or any
other Obligor; (c) Borrower or any Guarantor of Payment shall deny that it has
any or further liability or obligation thereunder; or (d) any Loan Document
shall be terminated, invalidated or set aside, or be declared ineffective or
inoperative or in any way cease to give or provide to Agent and the Banks the
benefits purported to be created thereby.

            SECTION 7.11           SOLVENCY.  If Borrower, any Guarantor of
Payment or Davey Tree Expert Co., of Canada, Limited shall (a) discontinue
business, (b) generally not pay its debts as such debts become due, (c) make a
general assignment for the benefit of creditors, (d) apply for or consent to the
appointment of a receiver, a custodian, a trustee, an interim trustee or
liquidator of all or a substantial part of its assets, (e) be adjudicated a
debtor or have entered against it an order for relief under Title 11 of the
United States Code, as the same may be amended from time to time, (f) file a
voluntary petition in bankruptcy, have an involuntary proceeding filed against
it and the same shall continue undismissed for a period of thirty (30) days from
commencement of such proceeding or case, or file a petition or an answer seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether federal or state) relating to relief of debtors, or admit
(by answer, by default or otherwise) the material allegations of a petition
filed against it in any bankruptcy, reorganization, insolvency or other
proceeding (whether federal or state) relating to relief of debtors, (g) suffer
or permit to continue unstayed and in effect for thirty (30) consecutive days
any judgment, decree or order entered by a court of competent jurisdiction, that
approves a petition seeking its reorganization or appoints a receiver,
custodian, trustee, interim trustee or liquidator of all or a substantial part
of its assets, or (h) take, or omit to take, any action in order thereby to
effect any of the foregoing.

38

--------------------------------------------------------------------------------

 

ARTICLE VIII.

REMEDIES UPON DEFAULT

            Notwithstanding any contrary provision or inference herein or
elsewhere,

            SECTION 8.1               OPTIONAL DEFAULTS.  If any Event of
Default referred to in Section 7.1, 7.2., 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9 or
7.10 hereof shall occur, Agent may, with the consent of the Required Banks, and
shall, at the request of the Required Banks, give written notice to Borrower,
to:

            (a)                terminate the Commitment and the credits hereby
established, if not previously terminated, and, immediately upon such election,
the obligations of the Banks, and each thereof, to make any further Loan and the
obligation of Agent to issue any Letter of Credit hereunder  immediately shall
be terminated, and/or

            (b)               accelerate the maturity of all of the Debt (if the
Debt is not already due and payable), whereupon all of the Debt shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by Borrower.

            SECTION 8.2               AUTOMATIC DEFAULTS.  If any Event of
Default referred to in Section 7.11 hereof shall occur:

            (a)                all of the Commitment and the credits hereby
established shall automatically and immediately terminate, if not previously
terminated, and no Bank thereafter shall be under any obligation to grant any
further Loan, nor shall Agent be obligated to issue any Letter of Credit
hereunder, and

            (b)               the outstanding principal, interest and any other
amounts on all of the Notes, and all of the other Debt to the Banks, shall
thereupon become and thereafter be immediately due and payable in full (if the
Debt is not already due and payable), all without any presentment, demand or
notice of any kind, which are hereby waived by Borrower.

            SECTION 8.3               LETTERS OF CREDIT.  If the maturity of the
Notes is accelerated pursuant to Sections 8.1 or 8.2 hereof, Borrower shall
immediately deposit with Agent, as security for Borrower's and any Guarantor of
Payment's obligations to reimburse Agent and the Banks for any then outstanding
Letters of Credit, cash equal to the sum of the aggregate undrawn balance of any
then outstanding Letters of Credit.  Agent and the Banks are hereby authorized,
at their option, to deduct any and all such amounts from any deposit balances
then owing by any Bank to or for the credit or account of any Company, as
security for Borrower's and any Guarantor of Payment's obligations to reimburse
Agent and the Banks for any then outstanding Letters of Credit.

            SECTION 8.4               OFFSETS.  In addition to the rights and
remedies of Agent and the Banks provided elsewhere in this Agreement or in any
other Loan Document, or otherwise provided in law or equity, if there shall
occur or exist any Event of Default referred to in Section 7.11 hereof or if the
maturity of the Notes is accelerated pursuant to Section 8.1 or 8.2 hereof,
Agent and each Bank (and/or such Bank's affiliates) shall have the right at any
time to set off against, and to appropriate and apply toward the payment of, any
and all Debt then owing by Borrower to Agent or that Bank (including,

39

--------------------------------------------------------------------------------

 

 without limitation, any participation purchased or to be purchased pursuant to
Section 8.5 hereof), whether or not the same shall then have matured, any and
all deposit balances and all other indebtedness then held or owing by Agent or
that Bank (and such Bank's affiliates) to or for the credit or account of
Borrower or any Guarantor of Payment, all without notice to or demand upon
Borrower or any other Person, all such notices and demands being hereby
expressly waived by Borrower.

            SECTION 8.5               EQUALIZATION PROVISION.  Each Bank agrees
with the other Banks that if it, at any time, shall obtain any Advantage over
the other Banks or any thereof in respect of the Debt (except under Article III
hereof), it shall purchase from the other Banks, for cash and at par, such
additional participation in the Debt as shall be necessary to nullify the
Advantage. If any such Advantage resulting in the purchase of an additional
participation as aforesaid shall be recovered in whole or in part from the Bank
receiving the Advantage, each such purchase shall be rescinded, and the purchase
price restored (but without interest unless the Bank receiving the Advantage is
required to pay interest on the Advantage to the Person recovering the Advantage
from such Bank) ratably to the extent of the recovery.  Each Bank further agrees
with the other Banks that if it at any time shall receive any payment for or on
behalf of Borrower on any indebtedness owing by Borrower to that Bank by reason
of offset of any deposit or other indebtedness, it will apply such payment first
to any and all Debt owing by Borrower to that Bank (including, without
limitation, any participation purchased or to be purchased pursuant to this
Section or any other Section of this Agreement).  Borrower agrees that any Bank
so purchasing a participation from the other Banks or any thereof pursuant to
this Section may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Bank was a
direct creditor of Borrower in the amount of such participation.

ARTICLE IX.

THE AGENT

            The Banks authorize KeyBank National Association and KeyBank
National Association hereby agrees to act as agent for the Banks in respect of
this Agreement upon the terms and conditions set forth elsewhere in this
Agreement, and upon the following terms and conditions:

            SECTION 9.1               APPOINTMENT AND AUTHORIZATION.  Each Bank
hereby irrevocably appoints and authorizes Agent to take such action as agent on
its behalf and to exercise such powers hereunder as are delegated to Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. Neither Agent nor any of its affiliates, directors, officers, attorneys
or employees shall be liable for any action taken or omitted to be taken by it
or them hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct.

            SECTION 9.2               NOTE HOLDERS.  Agent may treat the payee
of any Note as the holder thereof until written notice of transfer shall have
been filed with it, signed by such payee and in form satisfactory to Agent.

40

--------------------------------------------------------------------------------

 

            SECTION 9.3               CONSULTATION WITH COUNSEL.  Agent may
consult with legal counsel selected by it and shall not be liable for any action
taken or suffered in good faith by it in accordance with the opinion of such
counsel.

            SECTION 9.4               DOCUMENTS.  Agent shall not be under any
duty to examine into or pass upon the validity, effectiveness, genuineness or
value of any Loan Documents or any other Related Writing furnished pursuant
hereto or in connection herewith or the value of any collateral obtained
hereunder, and Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

            SECTION 9.5               AGENT AND AFFILIATES.  With respect to the
Loans, Agent shall have the same rights and powers hereunder as any other Bank
and may exercise the same as though it were not Agent, and Agent and its
affiliates may accept deposits from, lend money to and generally engage in any
kind of business with any Company or any affiliate thereof.

            SECTION 9.6               KNOWLEDGE OF DEFAULT.  It is expressly
understood and agreed that Agent shall be entitled to assume that no Default or
Event of Default has occurred, unless Agent has been notified by Borrower
pursuant to Section 5.14 hereof or by a Bank in writing that such Bank believes
that a Default or Event of Default has occurred and is continuing and specifying
the nature thereof.

            SECTION 9.7               ACTION BY AGENT.  So long as Agent shall
be entitled, pursuant to Section 9.6 hereof, to assume that no Default or Event
of Default shall have occurred and be continuing, Agent shall be entitled to use
its discretion with respect to exercising or refraining from exercising any
rights that may be vested in it by, or with respect to taking or refraining from
taking any action or actions that it may be able to take under or in respect of,
this Agreement. Agent shall incur no liability under or in respect of this
Agreement by acting upon any notice, certificate, warranty or other paper or
instrument believed by it to be genuine or authentic or to be signed by the
proper party or parties, or with respect to anything that it may do or refrain
from doing in the reasonable exercise of its judgment, or that may seem to it to
be necessary or desirable in the premises.

            SECTION 9.8               NOTICES, DEFAULT, ETC.  In the event that
Agent shall have acquired actual knowledge of any Default or Event of Default,
Agent shall promptly notify the Banks and shall take such action and assert such
rights under this Agreement as the Required Banks shall direct and Agent shall
inform the other Banks in writing of the action taken. Agent may take such
action and assert such rights as it deems to be advisable, in its discretion,
for the protection of the interests of the holders of the Notes.

            SECTION 9.9               INDEMNIFICATION OF AGENT.  The Banks agree
to indemnify Agent (to the extent not reimbursed by Borrower) ratably, according
to their respective Commitment Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against Agent in its capacity as agent in
any way relating to or arising out of this Agreement or any Loan Document or any
action taken or omitted by Agent with respect to this Agreement or any Loan
Document, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys' fees) or disbursements resulting from
Agent's gross negligence, willful misconduct or from any action taken or omitted
by Agent in any capacity other than as agent under this Agreement.

41

--------------------------------------------------------------------------------

 

            SECTION 9.10           SUCCESSOR AGENT.  Agent may resign as agent
hereunder by giving not fewer than thirty (30) days prior written notice to
Borrower and the Banks.  If Agent shall resign under this Agreement, then either
(a) the Required Banks shall appoint from among the Banks a successor agent for
the Banks (with the consent of Borrower so long as an Event of Default has not
occurred and which consent shall not be unreasonably withheld), or (b) if a
successor agent shall not be so appointed and approved within the thirty (30)
day period following Agent's notice to the Banks of its resignation, then Agent
shall appoint a successor agent that shall serve as agent until such time as the
Required Banks appoint a successor agent.  Upon its appointment, such successor
agent shall succeed to the rights, powers and duties as agent, and the term
"Agent" shall mean such successor effective upon its appointment, and the former
agent's rights, powers and duties as agent shall be terminated without any other
or further act or deed on the part of such former agent or any of the parties to
this Agreement.

ARTICLE X.

MISCELLANEOUS

            SECTION 10.1           BANKS' INDEPENDENT INVESTIGATION.  Each Bank,
by its signature to this Agreement, acknowledges and agrees that Agent has made
no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between
Agent and such Bank. Each Bank represents that it has made and shall continue to
make its own independent investigation of the creditworthiness, financial
condition and affairs of the Companies in connection with the extension of
credit hereunder, and agrees that Agent has no duty or responsibility, either
initially or on a continuing basis, to provide any Bank with any credit or other
information with respect thereto (other than such notices as may be expressly
required to be given by Agent to the Banks hereunder), whether coming into its
possession before the granting of the first Loans hereunder or at any time or
times thereafter.

            SECTION 10.2           NO WAIVER; CUMULATIVE REMEDIES.  No omission
or course of dealing on the part of Agent, any Bank or the holder of any Note in
exercising any right, power or remedy hereunder or under any of the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder
or under any of the Loan Documents. The remedies herein provided are cumulative
and in addition to any other rights, powers or privileges held by operation of
law, by contract or otherwise.

            SECTION 10.3           AMENDMENTS, CONSENTS.  No amendment,
modification, termination, or waiver of any provision of any Loan Document nor
consent to any variance therefrom, shall be effective unless the same shall be
in writing and signed by the Required Banks and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  Anything herein to the contrary notwithstanding, unanimous
consent of the Banks shall be required with respect to (a) any increase in the
Commitment hereunder, (b) the extension of maturity of the Notes, the payment
date of interest or principal thereunder, or the payment of commitment or other
fees or amounts payable hereunder, (c) any reduction in the rate of interest on
the Notes, or in any amount of principal or interest due on any Note, or the
payment of commitment or other fees hereunder or any change in the manner of pro
rata application of any payments made by Borrower

42

--------------------------------------------------------------------------------

 

 to the Banks hereunder, (d) any change in any percentage voting requirement,
voting rights, or the Required Banks definition in this Agreement, (e) the
release of any Guarantor of Payment except for the release of a Guarantor of
Payment in connection with a transaction expressly permitted pursuant to this
Agreement, or (f) any amendment to this Section 10.3 or Section 8.5 hereof.  In
addition, Section 10.12 hereof may not be amended without the prior written
consent of any Designating Bank, as defined in Section 10.12 hereof, affected
thereby.  Notice of amendments or consents ratified by the Banks hereunder shall
immediately be forwarded by Borrower to all Banks. Each Bank or other holder of
a Note shall be bound by any amendment, waiver or consent obtained as authorized
by this Section, regardless of its failure to agree thereto.

            SECTION 10.4           NOTICES.  All notices, requests, demands and
other communications provided for hereunder shall be in writing addressed to
each party at the address specified on the signature pages of this Agreement,
or, as to each party, at such other address as shall be designated by such party
in a written notice to each of the other parties.  All notices, statements,
requests, demands and other communications provided for hereunder shall be
deemed delivered (a) upon receipt when delivered in person, (b) upon receipt of
electronic confirmation of error free transmission when sent by facsimile or
other electronic means, (c) upon receipt when sent by nationally (or
internationally, as the case may be) recognized overnight delivery service, or
(d) forty-eight (48) hours after being deposited in the mail when sent by first
class mail, registered mail, or certified mail.

            SECTION 10.5           COSTS, EXPENSES AND TAXES.  Borrower agrees
to pay on demand all costs and expenses of Agent, including, but not limited to,
(a) syndication, administration, travel and out-of-pocket expenses, including
but not limited to attorneys' fees and expenses, of Agent in connection with the
preparation, negotiation and closing of the Loan Documents and the
administration of the Loan Documents, the collection and disbursement of all
funds hereunder and the other instruments and documents to be delivered
hereunder, (b) extraordinary expenses of Agent in connection with the
administration of the Loan Documents and the other instruments and documents to
be delivered hereunder, and (c) the reasonable fees and out-of-pocket expenses
of special counsel for the Banks, with respect to the foregoing, and of local
counsel, if any, who may be retained by said special counsel with respect
thereto. Borrower also agrees to pay on demand all costs and expenses of Agent
and the Banks, including reasonable attorneys' fees, in connection with the
restructuring or enforcement of the Debt, this Agreement or any Related
Writing.  In addition, Borrower shall pay any and all stamp and other taxes and
fees payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, and the other instruments and documents to be
delivered hereunder, and agrees to hold Agent and each Bank harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes or fees.

            SECTION 10.6           INDEMNIFICATION.  Borrower agrees to defend,
indemnify and hold harmless Agent and the Banks (and their respective
affiliates, officers, directors, attorneys, agents and  employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys' fees) or

43

--------------------------------------------------------------------------------

 

 disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against Agent or any Bank in connection with any investigative,
administrative or judicial proceeding (whether or not such Bank or Agent shall
be designated a party thereto) or any other claim by any Person relating to or
arising out of any Loan Document or any actual or proposed use of proceeds of
the Loans or any of the Debt, or any activities of any Company or any Obligor or
any of their respective Affiliates; provided that no Bank nor Agent shall have
the right to be indemnified under this Section for its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction.  All
obligations provided for in this Section 10.6 shall survive any termination of
this Agreement.

            SECTION 10.7           OBLIGATIONS SEVERAL; NO FIDUCIARY
OBLIGATIONS.  The obligations of the Banks hereunder are several and not joint. 
Nothing contained in this Agreement and no action taken by Agent or the Banks
pursuant hereto shall be deemed to constitute the Banks a partnership,
association, joint venture or other entity.  No default by any Bank hereunder
shall excuse the other Banks from any obligation under this Agreement; but no
Bank shall have or acquire any additional obligation of any kind by reason of
such default.  The relationship among Borrower and the Banks with respect to the
Loan Documents and the Related Writings is and shall be solely that of debtor
and creditors, respectively, and neither Agent nor any Bank has any fiduciary
obligation toward Borrower with respect to any such documents or the
transactions contemplated thereby.

            SECTION 10.8           EXECUTION IN COUNTERPARTS.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

            SECTION 10.9           BINDING EFFECT; BORROWER'S ASSIGNMENT.  This
Agreement shall become effective when it shall have been executed by Borrower,
Agent and by each Bank and thereafter shall be binding upon and inure to the
benefit of Borrower, Agent and each of the Banks and their respective successors
and assigns, except that Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of Agent and
all of the Banks.  This Agreement is an amendment and restatement of the
Original Loan Agreement.  On the Restatement Date all Letters of Credit issued
under the Original Loan Agreement shall be deemed to be Letters of Credit
hereunder and all Loans outstanding under the Original Loan Agreement shall be
deemed to be Loans hereunder and all Loans shall be deemed repaid and readvanced
on the Restatement Date in accordance with the Commitment Percentages.

            SECTION 10.10       ASSIGNMENTS.

            (a)                Each Bank shall have the right, in accordance
with the terms and conditions of this Section 10.10, at any time or times to
assign to one or more commercial banks, finance companies, insurance companies
or other financial institution or fund which, in each case, in the ordinary
course of business extends credit of the type contemplated herein and whose
becoming an assignee would not constitute a prohibited transaction under
Section 4975 of ERISA, without recourse, all or a percentage of all of such
Bank's Commitment, all Loans made by such Bank, such Bank's Notes, and such
Bank's interest in any participation purchased pursuant to subpart 2 of Section
2.1A or 8.5 hereof.

44

--------------------------------------------------------------------------------

 

            (b)               No assignment may be consummated pursuant to this
Section 10.10 without the prior written consent of Borrower and Agent (other
than an assignment by any Bank to any affiliate of such Bank which affiliate is
either wholly-owned by such Bank or is wholly-owned by a Person that wholly
owns, either directly or indirectly, such Bank), which consent of Borrower and
Agent shall not be unreasonably withheld; provided, however, that, Borrower's
consent shall not be required if, (i) such assignment is to another Bank, or
(ii) at the time of the proposed assignment, any Default or Event of Default
shall then exist.  Anything herein to the contrary notwithstanding, any Bank may
at any time make a collateral assignment of all or any portion of its rights
under the Loan Documents to a Federal Reserve Bank, and no such assignment shall
release such assigning Bank from its obligations hereunder.

            (c)                Each assignment made pursuant to this
Section 10.10 shall be in a minimum amount of the lesser of Ten Million Dollars
($10,000,000) of the assignor's Commitment and interest herein or the entire
amount of the assignor's Commitment and interest herein.

            (d)               Unless an assignment made pursuant to this Section
10.10 shall be to an affiliate of the assignor or the assignment shall be due to
merger of the assignor or for regulatory purposes, either the assignor or the
assignee shall remit to Agent, for its own account, an administrative fee of
Three Thousand Five Hundred Dollars ($3,500).

            (e)                Unless an assignment made pursuant to this
Section 10.10 shall be due to merger of the assignor or a collateral assignment
for regulatory purposes, the assignor shall (i) cause the assignee to execute
and deliver to Borrower and Agent an Assignment Agreement and (ii) execute and
deliver, or cause the assignee to execute and deliver, as the case may be, to
Agent such additional amendments, assurances and other writings as Agent may
reasonably require.

            (f)                 If an assignment made pursuant to this Section
10.10 is to be made to an assignee that is organized under the laws of any
jurisdiction other than the United States or any state thereof, the assignor
Bank shall cause such assignee, at least five (5) Business Days prior to the
effective date of such assignment, (i) to represent to the assignor Bank (for
the benefit of the assignor Bank, Agent and Borrower) that under applicable law
and treaties no taxes will be required to be withheld by Agent, Borrower or the
assignor with respect to any payments to be made to such assignee in respect of
the Loans hereunder, (ii) to furnish to the assignor (and, in the case of any
assignee registered in the Register (as defined below), Agent and Borrower)
either (A) U.S. Internal Revenue Service Form W-8ECI or U.S. Internal Revenue
Service Form W-8BEN or (B) United States Internal Revenue Service Form W‑8 or
W‑9, as applicable (wherein such assignee claims entitlement to complete
exemption from U.S. federal withholding tax on all interest payments hereunder),
and (iii) to agree (for the benefit of the assignor, Agent and Borrower) to
provide the assignor Bank (and, in the case of any assignee registered in the
Register, Agent and Borrower) a new Form W-8ECI or Form W-8BEN or Form W‑8 or
W‑9, as applicable, upon the expiration or obsolescence of any previously
delivered form and comparable statements in accordance with applicable U.S. laws
and regulations and amendments duly executed and completed by such assignee, and
to comply from time to time with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.

45

--------------------------------------------------------------------------------

 

            (g)                Upon satisfaction of all applicable requirements
specified in subparts (a) though (f) above, Borrower shall execute and deliver
(i) to Agent, the assignor and the assignee, any consent or release (of all or a
portion of the obligations of the assignor) required to be delivered by Borrower
in connection with the Assignment Agreement, and (ii) to the assignee or the
assignor (if applicable), an appropriate Note or Notes.  After delivery of the
new Note or Notes, the assignor's Note or Notes being replaced shall be returned
to Borrower marked "replaced".

            (h)                Upon satisfaction of all applicable requirements
specified in subparts (a) though (f) above, and any other condition contained in
this Section 10.10, (i) the assignee shall become and thereafter be deemed to be
a "Bank" for the purposes of this Agreement, (ii) the Assignor shall be released
from its obligations hereunder to the extent its interest has been assigned,
(iii) in the event that the assignor's entire interest has been assigned, the
assignor shall cease to be and thereafter shall no longer be deemed to be a
"Bank" and (iv) the signature pages hereto and Schedule 1 hereto shall be
automatically amended, without further action, to reflect the result of any such
assignment.

            (i)                  Agent shall maintain at the address for notices
referred to in Section 10.4 hereof a copy of each Assignment Agreement delivered
to it and a register (the "Register") for the recordation of the names and
addresses of the Bank and the Commitment of, and principal amount of the Loans
owing to, each Bank from time to time.  The entries in the Register shall be
conclusive, in the absence of manifest error, and Borrower, Agent and the Bank
may treat each financial institution whose name is recorded in the Register as
the owner of the Loan recorded therein for all purposes of this Agreement.  The
Register shall be available for inspection by Borrower or any Bank at any
reasonable time and from time to time upon reasonable prior notice.

            SECTION 10.11       PARTICIPATIONS.

            (a)                Each Bank shall have the right at any time or
times, without the consent of Agent or Borrower, to sell one or more
participations or sub-participations to a financial institution or other
"accredited investor" (as defined in SEC Regulation D), as the case may be, in
all or any part of such Bank's Commitment, such Bank's Commitment Percentage,
any Loan made by such Bank, any Note delivered to such Bank pursuant to this
Agreement, and such Bank's interest in any participation, if any, purchased
pursuant to subpart 2 of Section 2.1A or 8.5 or this Section 10.11.

            (b)               The provisions of Article III and Section 10.6
shall inure to the benefit of each purchaser of a participation or
sub-participation and Agent shall continue to distribute payments pursuant to
this Agreement as if no participation has been sold.

            (c)                If any Bank shall sell any participation or
sub-participation pursuant to this Section 10.11, such Bank shall, as between
itself and the purchaser, retain all of its rights (including, without
limitation, rights to enforce against Borrower the Loan Documents and the
Related Writings) and duties pursuant to the Loan Documents and the Related
Writings, including, without limitation, such Bank's right to approve any
waiver, consent or amendment pursuant to Section 10.3, except if and to the
extent that any such waiver, consent or amendment would:

46

--------------------------------------------------------------------------------

 

            (i)                  reduce any fee or commission allocated to the
participation or sub-participation, as the case may be,

            (ii)                reduce the amount of any principal payment on
any Loan allocated to the participation or sub-participation, as the case may
be, or reduce the principal amount of any Loan so allocated or the rate of
interest payable thereon, or

            (iii)               extend the time for payment of any amount
allocated to the participation or sub-participation, as the case may be.

            (d)               No participation or sub-participation shall
operate as a delegation of any duty of the seller thereof.

            (e)                Under no circumstance shall any participation or
sub-participation be deemed a novation in respect of all or any part of the
seller's obligations pursuant to this Agreement.

            SECTION 10.12       DESIGNATION.

            (a)                Notwithstanding anything in this Agreement to the
contrary, any Bank (a "Designating Bank") may grant to one or more special
purpose funding vehicles (each an "SPV"), identified in writing from time to
time by such Designating Bank to Agent and Borrower, the option to provide to
Borrower all or any part of any Loan that such Designating Bank would otherwise
be obligated to make to Borrower pursuant to this Agreement; provided that
(i) nothing in this Section shall constitute a commitment by any SPV to make any
Loan, and (ii) if an SPV designated by a Designating Bank to make Loans elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, such Designating Bank shall still be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPV hereunder shall
reduce the availability under the Revolving Credit Commitment of the Designating
Bank to the same extent, and as if, such Loan were made by such Designating
Bank.

            (b)               As to any Loans or portion thereof made by an SPV,
each such SPV shall have all of the rights that a Bank making such Loans or
portion thereof would have under this Agreement; provided, however, that each
SPV shall have granted its Designating Bank an irrevocable power of attorney to
deliver and receive all communications and notices under this Agreement and any
other Loan Document and to exercise, in its reasonable discretion, on behalf of
such SPV, all of such SPV's voting rights under this Agreement.  No additional
Note shall be required to evidence the Loans or portion thereof made by an SPV
and the Designating Bank shall be deemed to hold its Note as agent for such SPV
to the extent of the Loans or portion thereof funded by such SPV.  In addition,
any payments for the account of any SPV shall be paid to its respective
Designating Bank as agent for such SPV.

            (c)                Agent, Borrower and the Banks agree that no SPV
shall be liable for an indemnity or payment under this Agreement for which a
Bank would otherwise be liable and the Designating Bank shall remain liable for
its Commitment Percentage of such indemnity or payment to the extent such
Designating Bank would otherwise be liable.  In furtherance of the foregoing,
Agent, Borrower and each of the Banks hereby agree (which agreement shall
survive the termination of this Agreement) that, prior to the date that is one
year and one day after the payment in full of all of the outstanding commercial
paper or other senior indebtedness of any SPV, none of Agent, Borrower or any
Bank shall institute against, or join any other Person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under the laws of the United States or any State thereof.

47

--------------------------------------------------------------------------------

 

            (d)               In addition, notwithstanding anything to the
contrary contained in this Section 10.12, or otherwise in this Agreement, any
SPV may (i) at any time and without paying any processing fee therefor, assign
(or grant a participation in) all or a portion of its interest in any Loans to
its Designating Bank or to any financial institution providing liquidity and/or
credit support to or for the account of such SPV to support the funding or
maintenance of Loans, and (ii) disclose on a confidential basis any non‑public
information relating to the Loans made by such SPV to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancements to such SPV.  This Section 10.12 may not be amended
without the prior written consent of any Designating Bank affected thereby.

            SECTION 10.13       SEVERABILITY OF PROVISIONS; CAPTIONS;
ATTACHMENTS.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. The several captions to Sections and
subsections herein are inserted for convenience only and shall be ignored in
interpreting the provisions of this Agreement.  Each schedule or exhibit
attached to this Agreement shall be incorporated herein an shall be deemed to be
a part hereof.

            SECTION 10.14       INVESTMENT PURPOSE.  Each of the Banks
represents and warrants to Borrower that it is entering into this Agreement with
the present intention of acquiring any Note issued pursuant hereto for
investment purposes only and not for the purpose of distribution or resale, it
being understood, however, that each Bank shall at all times retain full control
over the disposition of its assets.

            SECTION 10.15       ENTIRE AGREEMENT.  This Agreement, any Note and
any other Loan Document or other agreement, document or instrument attached
hereto or executed on or as of the Restatement Date integrate all the terms and
conditions mentioned herein or incidental hereto and supersede all oral
representations and negotiations and prior writings with respect to the subject
matter hereof.

            SECTION 10.16       GOVERNING LAW; SUBMISSION TO JURISDICTION.  This
Agreement, each of the Notes and any Related Writing shall be governed by and
construed in accordance with the laws of the State of Ohio and the respective
rights and obligations of Borrower and the Banks shall be governed by Ohio law,
without regard to principles of conflict of laws.  Borrower hereby irrevocably
submits to the non‑exclusive jurisdiction of any Ohio state or federal court
sitting in Cleveland, Ohio, over any action or proceeding arising out of or
relating to this Agreement, the Debt or any Related Writing, and Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such Ohio state or federal court.  Borrower, on
behalf of itself and its Subsidiaries, hereby irrevocably waives, to the fullest
extent permitted by law, any objection it may now or hereafter have to the
laying of venue in any action or proceeding in any such court as well as any
right it may now or hereafter have to remove such action or proceeding, once
commenced, to another court on the grounds of FORUM NON CONVENIENS or
otherwise.  Borrower agrees that a final, nonappealable judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

48

--------------------------------------------------------------------------------

 

            SECTION 10.17       LEGAL REPRESENTATION OF PARTIES.  The Loan
Documents were negotiated by the parties with the benefit of legal
representation and any rule of construction or interpretation otherwise
requiring this Agreement or any other Loan Document to be construed or
interpreted against any party shall not apply to any construction or
interpretation hereof or thereof.

            SECTION 10.18       USA PATRIOT ACT.  Each Bank subject to the USA
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Bank to identify Borrower in
accordance with the USA Patriot Act.

 

[Remainder of page intentionally left blank]

 

 

49

--------------------------------------------------------------------------------




            SECTION 10.19       JURY TRIAL WAIVER.  Borrower, agent and each of
the banks waive any right to have a jury participate in resolving any dispute,
whether sounding in contract, tort or otherwise, among borrower, agent and the
banks, or any thereof, arising out of, in connection with, related to, or
incidental to the relationship established among them in connection with this
agreement or any note or other instrument, document or agreement executed or
delivered in connection herewith or the transactions related thereto.

Address:     1500 North Mantua Street                       THE DAVEY TREE
EXPERT COMPANY

Kent, Ohio 44240

Attention: Chief Financial Officer              By:
________________________________

Name

Title: 

and________________________________

Name:

Title: 

 

 

Address:     Key Center                                             KEYBANK
NATIONAL ASSOCIATION,

127 Public Square                                   as a Bank and as Agent

Cleveland, Ohio  44114-1306

Attention: Large Corporate Group           By: ________________________________

Name

Title: 

 

 

Address:     1900 East Ninth Street                            NATIONAL CITY
BANK

Cleveland, Ohio  44114

Attention: _______________                  By: ________________________________

Name:

Title: 

 

 

Address:     _______________________                 FIRST MERIT BANK, N.A.

_______________________

Attention: _______________                  By: ________________________________

Name:

Title:

 

 

Address:     _______________________                 WELLS FARGO BANK, NATIONAL
                  _______________________                 ASSOCIATION

Attention: _______________

By: ________________________________

Name:

Title:

 

 

50

--------------------------------------------------------------------------------




SCHEDULE 1


BANKING INSTITUTIONS

COMMITMENT
PERCENTAGE

REVOLVING CREDIT
COMMITMENT AMOUNT

TERM LOAN
COMMITMENT

KeyBank National Association

37.41497%

$52,380,958.00

$2,619,042.00

National City Bank

25.85034%

$36,190,476.00

$1,809,524.00

FirstMerit Bank, N.A.

17.00680%

$23,809,520.00

$1,190,480.00

Wells Fargo Bank, National Association

19.72789%

$27,619,046.00

$1,380,954.00

Total Percentage

Total Commitment Amount

100%

$140,000,000.00

$7,000,000.00

 

 

 

 

--------------------------------------------------------------------------------


SCHEDULE 2

GUARANTORS OF PAYMENT

1.  Davey Tree Surgery Company, an Ohio corporation
